 

Exhibit 10.23

285 EAST GRAND AVENUE

LEASE

This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between BAYSIDE AREA DEVELOPMENT, LLC, a Delaware limited liability company
("Landlord"), and UNITY BIOTECHNOLOGY, INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

DESCRIPTION

1.           Date:

February 28, 2019

2.           Premises
(Article 1).

 

2.1         Building:

285 East Grand Avenue
South San Francisco, CA  94080

2.2         Premises:

Deemed to be approximately 62,655 rentable square feet of space consisting of
the entire Building, as further set forth in Exhibit A to the Lease.

3.           Lease Term
(Article 2).

 

3.1         Length of Term:

Approximately ten (10) years.

3.2         Lease Commencement
Date:

The later of (i) the earlier to occur of (a) October 1, 2019, and (b) the date
upon which Tenant commences to conduct business from the Premises for the
Permitted Use (as opposed to accessing the Premises for move-in purposes), and
(ii) the date the Premises are "Ready for Occupancy", as defined in the Tenant
Work Letter attached hereto as Exhibit B.

3.3         Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day immediately preceding the tenth (10th) anniversary of the Lease
Commencement Date; or, if the Lease Commencement Date shall be other than the
first day of a calendar month, then the last day of the month in which the tenth
(10th) anniversary of the Lease Commencement Date occurs.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

4.           Base Rent (Article 3):

 

Lease Year

Annual
Base Rent

Monthly
Installment
of Base Rent

Approximate
Monthly Base
Rent per Rentable
Square Foot

1*

$3,947,265.00*

$328,938.75*

$5.25

2

$4,082,599.80

$340,216.65

$5.43

3

$4,225,490.79

$352,124.23

$5.62

4

$4,373,382.97

$364,448.58

$5.82

5

$4,526,451.37

$377,204.28

$6.02

6

$4,684,877.17

$390,406.43

$6.23

7

$4,848,847.87

$404,070.66

$6.45

8

$5,018,557.55

$418,213.13

$6.67

9

$5,194,207.06

$432,850.59

$6.91

10

$5,376,004.31

$448,000.36

$7.15

*Note:  Tenant shall have no obligation to pay any Base Rent for the Premises
attributable to the first two (2) full calendar months of the Lease Term (the
"Base Rent Abatement Period"); provided, however, Tenant shall be required to
pay Tenant's Share of Direct Expenses attributable to such period, as well as
for all utilities and other services furnished to the Premises.

5.           Tenant Improvement Allowance (Exhibit B):

$7,831,875.00 (i.e., $125.00 multiplied by 62,655 rentable square feet in the
Premises).

6.           Tenant's Share
(Article 4):


One hundred percent (100%).  

7.           Permitted Use
(Article 5):


General office, research and development, engineering, laboratory, vivarium,
storage and/or warehouse uses, including, but not limited to, administrative
offices and other lawful uses reasonably related to or incidental to such
specified uses, all consistent with first class life sciences projects located
in the South San Francisco, California area that are comparable in age (based on
the original construction or the latest major renovation), location, quality of
construction, services and amenities to the Building ("Comparable Buildings").  

8.           Letter of Credit
(Article 21):


$896,000.72.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

9.           Parking
(Article 28):


2.6 unreserved parking spaces for every 1,000 rentable square feet of the
Premises (which based on the rentable square feet of the Premises is 163 parking
spaces).  Such parking spaces are located in the on-site parking facilities
which serve the Project and shall be without additional charge.

10.          Address of Tenant
(Section 29.18):


Prior to the Lease Commencement Date:


Unity Biotechnology, Inc.

3280 Bayshore Boulevard, Suite 100

Brisbane, CA 94005

Attention: General Counsel

 

With a copy to:

 

legal@unitybiotechnology.com

 

After the Lease Commencement Date:

Unity Biotechnology, Inc.

285 East Grand Avenue

South San Francisco, CA 94080

Attention: General Counsel

 

With a copy to:

 

legal@unitybiotechnology.com

11.          Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.

12.          Broker(s)
(Section 29.24):


CBRE, Inc. (representing Landlord)

and

Cornish & Carey Commercial dba Newmark Knight Frank (representing Tenant)

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-3-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto.  The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A-1.  The parties hereto agree that the lease of the Premises
is upon and subject to the terms, covenants and conditions herein set forth, and
each of Tenant and Landlord hereby covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance.  The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises only, and such Exhibit is not meant to constitute an agreement,
representation or warranty as to the construction of the Premises, the precise
area thereof or the specific location of the "Common Areas," as that term is
defined in Section 1.1.3, below, or the elements thereof or of the accessways to
the Premises or the "Project," as that term is defined in Section 1.1.2,
below.  Except as specifically set forth in this Lease and in the Tenant Work
Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Premises.  Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises, the Building or the Project or with
respect to the suitability of any of the foregoing for the conduct of Tenant's
business, except as specifically set forth in this Lease and the Tenant Work
Letter.  The taking of possession of the Premises by Tenant shall conclusively
establish that the Premises and the Building were at such time in good and
sanitary order, condition and repair, subject to latent defects, the terms and
conditions of this Lease and the Tenant Work Letter (including without
limitation, Landlord’s obligations with respect to any “Punch List Work,” as
that term is defined in the Tenant Work Letter, and Landlord’s express
maintenance and repair obligations under this Lease).  Landlord shall deliver
exclusive possession of the Building and Premises to Tenant, including the
Building Structure (as that term is defined in Section 7.4 below), in good
working condition and repair, with the roof and roof membrane watertight, with
the existing "Building Systems", as defined in Section 7.1, below, including
without limitation HVAC, electrical, lighting, plumbing, ceiling tiles,
structural integrity, roof and roof membrane, fire protection system, parking
facilities and landscape irrigation (but excluding all laboratory services,
process utilities and emergency generator), the Tenant Improvements and the
Common Areas, in good working condition, and in compliance with all "Applicable
Laws" (as that term is defined in Article 24 below) existing as of the Lease
Commencement Date, including, without limitation, the Americans with
Disabilities Act of 1990, to the extent required to allow the legal occupancy of
the Premises (the "Delivery Condition").  Notwithstanding the foregoing, Tenant
shall accept all laboratory services, process utilities and emergency generator
in their presently existing, as-is condition and Tenant shall be solely
responsible for all costs related to their conditional use.

1.1.2The Building and The Project.  The Premises constitutes the entire building
set forth in Section 2.1 of the Summary (the "Building").  The Building
comprises the office/laboratory project currently known as Britannia Modular
Labs II."  The term "Project," as used in this Lease, shall mean (i) the
Building and the Common Areas, (ii) the land (which is improved with
landscaping, parking facilities and other improvements) upon which the Building
and the Common Areas are located, and (iii) at Landlord's discretion, any
additional real property, areas, land, buildings or other improvements added
thereto outside of the Project.  

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, are collectively referred to
herein as the "Common Areas").  Landlord shall maintain and operate the Common
Areas in good condition and repair and consistent with the manner in which
common areas are maintained in "Comparable Buildings" (as that term is defined
in Section 7 of the Summary)) and the use thereof shall be subject to such
reasonable and non-discriminatory rules, regulations and restrictions as
Landlord may make from time to time and provide to Tenant in writing.  Landlord
reserves the right to close temporarily, make alterations or additions to, in
accordance with the terms of Section 29.29 below, or change the location of
elements of the Project (other than the Premises) and

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-4-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

the Common Areas, provided that the same do not materially and adversely
interfere with Tenant’s use of or access to the Premises or the parking
facilities serving the Project.

1.2Rentable Square Feet of Premises.  The rentable square footage of the
Premises is hereby deemed to be as set forth in Section 2.2 of the Summary, and
shall not be subject to measurement or adjustment during the Lease Term.  

2.LEASE TERM; OPTION TERM

2.1Lease Term.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated or extended as hereinafter
provided.  As used in this Lease, the term “Lease Term” shall include any
extension term pursuant to Section 2.2 below or otherwise.  For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Lease Term; provided if the Lease Commencement Date shall be
other than the first day of a calendar month, the first Lease Year shall include
the partial month during which the Lease Commencement Date occurs plus the
immediately following consecutive twelve (12) month period.  Within the first
one hundred twenty (120) days of the Lease Term, Landlord shall deliver to
Tenant a notice in the form as set forth in Exhibit C, attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within fifteen (15) days of receipt thereof
assuming the same is factually correct.  Notwithstanding the foregoing, if
Landlord has not delivered possession of the Premises to Tenant Ready for
Occupancy, (1) on or before January 31, 2020, then, as Tenant’s sole remedy for
such delay (except as set forth in subsections (2) and (3) below), Tenant shall
be entitled to one (1) day of abatement of Rent for every two (2) days that the
delivery date is delayed beyond such date (which abatement shall be in addition
to the abatement set forth in Section 4 of the Summary), (2) on or before
February 29, 2020, then, as Tenant’s sole remedy for such delay (except as set
forth in subsection (3) below), Tenant shall be entitled to one (1) day of
abatement of Rent for each day that the delivery date is delayed beyond such
date (which abatement shall be in addition to the abatement set forth in Section
4 of the Summary), or (3) March 31, 2020, then, as Tenant’s sole remedy for such
delay (except as set forth in subsections (1) and (2) above), Tenant shall also
have the right to terminate this Lease by written notice thereof to Landlord,
whereupon any monies previously paid by Tenant to Landlord shall be reimbursed
to Tenant and the parties shall be relieved of all obligations under this
Lease.  The foregoing dates in subsections (1), (2) and (3) shall be extended to
the extent of any delays in delivery of possession caused by (i) Tenant Delay,
as that term is defined in Section 1(j) of the Tenant Work Letter, and the
foregoing date in subsection (3) shall be extended to the extent of any delays
in delivery of possession caused by “Unavoidable Delays”, as that term is
defined in Section 1(l) of the Tenant Work Letter (provided that any such delay
due to Unavoidable Delays shall not extend such date by more than forty five
(45) days in the aggregate).  If Landlord contends that a delay in delivery of
possession due to Unavoidable Delays has occurred, Landlord shall notify Tenant
in writing of the event that constitutes Unavoidable Delay and the date upon
which the Unavoidable Delay is anticipated to end, and the delay due to
Unavoidable Delay shall not be deemed to have occurred until the date of
Tenant’s receipt of such notice.  Landlord shall use commercially reasonable
efforts to mitigate any Unavoidable Delay.

2.2Option Term.  

2.2.1Option Right.  Landlord hereby grants the Tenant originally named in this
Lease (the “Original Tenant”), and any assignee of Original Tenant's entire
interest in the Lease that has been approved or deemed approved in accordance
with the terms of Article 14, below or any assignee of Original Tenant's entire
interest in the Lease who does not require Landlord’s consent under Article 14
below (a “Permitted Assignee”), one (1) option to extend the Lease Term for a
period of eight (8) years (the “Option Term”).  Such option to extend shall be
exercisable only by written notice (the "Option Exercise Notice") delivered by
Tenant to Landlord not more than twelve (12) months nor less than nine (9)
months prior to the expiration of the initial Lease Term, stating that Tenant is
thereby irrevocably exercising its option to lease the Premises during the
Option Term.  Upon the proper exercise of the option to extend, and provided
that, at Landlord’s option, as of the date of delivery of such notice, Tenant is
not in monetary or material non-monetary default under this Lease (beyond the
applicable notice and cure periods) and has not previously been in monetary or
material non-monetary default under this Lease (beyond the applicable notice

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-5-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

and cure periods) more than once during the prior eighteen (18)-month period,
and as of the end of the initial Lease Term, Tenant is not in monetary or
material non-monetary default under this Lease (beyond the applicable notice and
cure periods), the Lease Term shall be extended for a period of eight (8) years
on all of the terms and conditions set forth in this Lease, except that the Base
Rent payable during the Option Term shall be determined as set forth in this
Section 2.2.  The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Permitted Assignee (and not any other assignee,
sublessee or “Transferee,” as that term is defined in Section 14.1, below, of
Tenant’s interest in this Lease).  In the event that Tenant fails to timely and
appropriately exercise its option to extend the Lease Term in accordance with
the terms of this Section 2.2, then such option shall automatically terminate
and shall be of no further force or effect.  

2.2.2Option Rent.  The Base Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option
Term.  The "Fair Rental Value," as used in this Lease, shall be equal to the
annual base rent per rentable square foot (considering any "base year" or
"expense stop" applicable thereto), including all escalations, at which tenants
(pursuant to leases consummated within the twelve (12) month period preceding
the first day of the Option Term), are leasing non-sublease, non-encumbered,
non-equity space which is not significantly greater or smaller in size than the
subject space, for a comparable lease term, in an arm's length transaction,
which comparable space is located in the Building or in "Comparable Buildings,"
as that term is defined in Section 7 of the Summary (transactions satisfying the
foregoing criteria shall be known as the "Comparable Transactions"), taking into
consideration the following concessions (the "Concessions"):  (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, and taking into account the value, if any,
of the existing improvements in the subject space, such value to be based upon
the age, condition, design, quality of finishes and layout of the improvements;
and (c) other reasonable monetary concessions being granted such tenants in
connection with such comparable space.  The Concessions (A) shall be reflected
in the effective rental rate (which effective rental rate shall take into
consideration the total dollar value of such Concessions as amortized on a
straight-line basis over the applicable term of the Comparable Transaction (in
which case such Concessions evidenced in the effective rental rate shall not be
granted to Tenant)) payable by Tenant, or (B) at Landlord’s election and with
Tenant’s reasonable approval, all such Concessions shall be granted to Tenant in
kind.  

2.2.3Determination of Option Rent.  In the event Tenant timely and appropriately
exercises its option to extend the Lease Term for the Option Term, Landlord
shall notify Tenant of Landlord's good faith determination of the Option Rent
(“Landlord’s Option Rent Determination”) on or before the date that is thirty
(30) days following Landlord's receipt of the Option Exercise Notice.  If
Tenant, on or before the date which is thirty (30) days following the date upon
which Tenant receives Landlord's Option Rent Determination, in good faith
objects to Landlord's Option Rent Determination, then Landlord and Tenant shall
attempt to agree upon the Option Rent using their good-faith efforts.  If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant's objection to Landlord's Option Rent Determination (the "Outside
Agreement Date"), then each party shall thereafter make a separate determination
of the Option Rent, within five (5) business days of the Outside Agreement Date,
and such determinations shall be submitted to arbitration in accordance with
Sections 2.2.3.1 through 2.2.3.7, below.  If Tenant fails to object to
Landlord's Option Rent Determination within the time period set forth herein,
then Tenant shall be deemed to have rejected Landlord's Option Rent
Determination, and the matter shall be submitted to arbitration in accordance
with the terms hereof.  

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a MAI appraiser or a real estate broker, who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal, as the case may be, of life science
properties in South San Francisco, California.  Each such arbitrator shall be
appointed within twenty (20) days after the Outside Agreement Date.  Landlord
and Tenant may consult with their selected arbitrators prior to appointment and
may select an arbitrator who is favorable to their respective positions.  The
arbitrators so selected by Landlord and Tenant shall be deemed "Advocate
Arbitrators."

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be required by
Landlord and Tenant within ten (10) days of the date of the appointment of the
last appointed Advocate Arbitrator to agree upon and appoint a third arbitrator
("Neutral Arbitrator") who shall be qualified under the same criteria set forth

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-6-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

hereinabove for qualification of the two Advocate Arbitrators, except that
neither the Landlord or Tenant or either parties' Advocate Arbitrator may,
directly or indirectly, consult with the Neutral Arbitrator prior or subsequent
to his or her appointment.  The Neutral Arbitrator shall be retained via an
engagement letter jointly prepared by Landlord's counsel and Tenant’s counsel.

2.2.3.3The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to whether Landlord's or Tenant's submitted
Option Rent is closest to the Fair Rental Value, and simultaneously publish a
ruling indicating whether Landlord’s or Tenant’s determination of Option Rent is
closest to the Fair Rental Value as determined by such Neutral Arbitrator.  The
determination of the Neutral Arbitrator shall be limited solely to the issue of
whether Landlord's or Tenant's submitted Option Rent is the closest to the
actual Fair Rental Value, taking into account the requirements of Section 2.2.2
of this Lease, as determined by the arbitrators.

2.2.3.4The decision of the Neutral Arbitrator shall be binding upon Landlord and
Tenant.  

2.2.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within twenty (20) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Francisco County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator within ten (10) days after the appointment of the last
appointed Advocate Arbitrator, then either party may petition the presiding
judge of the Superior Court of San Francisco County to appoint the Neutral
Arbitrator, subject to criteria in Section 2.2.3.2 of this Lease, or if he or
she refuses to act, either party may petition any judge having jurisdiction over
the parties to appoint such arbitrator.

2.2.3.7Each party shall pay the fees and expenses of the Advocate Arbitrator it
appoints, and each party shall pay fifty percent (50%) of the fees and expenses
of the Neutral Arbitrator.

2.2.4In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay as Option Rent, the Base Rent payable by Tenant as of the
expiration of the initial Lease Term, and upon the final determination of the
Option Rent, the payments made by Tenant shall be reconciled with the actual
amounts of Option Rent due, and the appropriate party shall make any
corresponding payment to the other party.

3.BASE RENT      Tenant shall pay, without prior notice or demand, to Landlord
or Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place within the continental United States as Landlord may
from time to time designate in writing, by a check for currency which, at the
time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 4 of the
Summary, payable in equal monthly installments as set forth in Section 4 of the
Summary  in advance on or before the first day of each and every calendar month
during the Lease Term, without any setoff or deduction whatsoever, except to the
extent otherwise expressly provided in this Lease.  The Base Rent for the third
(3rd) full month of the Lease Term shall be paid at the time of Tenant's
execution of this Lease.  If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

4.ADDITIONAL RENT

4.1General Terms.  

4.1.1Direct Expenses; Additional Rent.  In addition to paying the Base Rent
specified in Article 3 of this Lease, commencing on the Lease Commencement Date
Tenant shall pay "Tenant's Share" of the

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-7-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

annual "Direct Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2
of this Lease, respectively.  Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the "Additional Rent", and the Base
Rent and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.1.2Triple Net Lease.  Landlord and Tenant acknowledge that, except as
otherwise provided to the contrary in this Lease, it is their intent and
agreement that this Lease be a "TRIPLE net" lease and that as such, the
provisions contained in this Lease are intended to pass on to Tenant or
reimburse Landlord for the costs and expenses reasonably associated with this
Lease, the Building and the Project, and Tenant's operation therefrom.  To the
extent such costs and expenses payable by Tenant cannot be charged directly to,
and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1Intentionally Deleted.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying all utilities (excluding any utilities directly payable by Tenant
pursuant to Article 6 or by another tenant or occupant of the Project), the cost
of operating, repairing, maintaining, and renovating the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may increase Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) premiums for insurance required to
be carried by Landlord with respect to the Project and Premises under this
Lease, and reasonable and customary deductible amounts under such insurance
policies not exceeding deductible amounts generally obtained by owners of
Comparable Buildings (and if such deductible amounts are in excess of $75,000.00
and are used to fund capital expenditures, the deductibles shall be amortized
over the useful life of the capital expenditure as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
practices consistently applied by owners of Comparable Buildings); (iv) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) the cost of parking area operation, repair, restoration, and maintenance;
(vi) subject to item (s) below, fees and other costs, including management
and/or incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) subject to item (m) below the fair
rental value of any management office space; (viii) subject to item (f), below,
wages, salaries and other compensation and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project, but only to the extent that such cost sharing is
non-discriminatory and commercially reasonable; (x) subject to item (xiii)
below, operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Project; (xi) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance and replacement of curbs
and walkways, repair

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-8-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

to roofs (including roof membrane) and re-roofing (subject to amortization
(including interest on the amortized cost at a commercially reasonable interest
rate) over the useful life of the new roof as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
practices consistently applied by owners of Comparable Buildings); (xii)
amortization (including commercially reasonable interest on the unamortized
cost) over such period of time as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices
consistently applied by owners of Comparable Buildings, of the cost of acquiring
or the rental expense of personal property used in the maintenance, operation
and repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to effect economies in the operation or maintenance of the Project,
or any portion thereof, or to reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, in each case
only to the extent of the cost savings reasonably anticipated to result
therefrom, (B) that are required to comply with mandatory conservation programs,
(C) that are required under any Applicable Law first enacted or enforced after
the Lease Commencement Date, or (D) which are repairs, replacements or
modifications to the Building Systems (as defined in Section 7.1, below);
provided, however, that if any such cost described in (A), (B), (C) or (D) above
is a capital expenditure, such cost shall be amortized (including interest on
the amortized cost at a commercially reasonable interest rate) over the useful
life of the applicable capital item as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices
consistently applied by owners of Comparable Buildings; (xiv) costs, fees,
charges or assessments imposed by, or resulting from any mandate imposed on
Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute "Tax Expenses" as that term is defined in Section 4.2.5, below;
provided, however, that if any such cost described in this subsection (xiv) is a
capital expenditure, such cost shall be amortized (including interest on the
amortized cost at a commercially reasonable interest rate) over the useful life
of the applicable capital item as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices
consistently applied by owners of Comparable Buildings, and (xv) payments under
any easement, license, operating agreement, declaration, restrictive covenant,
or instrument pertaining to the sharing of costs by the Building, including,
without limitation, any covenants, conditions and restrictions affecting the
property, and reciprocal easement agreements affecting the property, any parking
licenses, and any agreements with transit agencies affecting the Property
(collectively, "Underlying Documents"), provided the allocation of such costs is
made on a commercially reasonable and non-discriminatory basis.  Landlord shall
not collect more than one hundred percent of any Operating Expense or any
Operating Expense more than once.  Notwithstanding the foregoing, for purposes
of this Lease, Operating Expenses shall not, however, include:

(a)costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development or to
correct any defect in the original construction or development of the Project,
or original or future leasing of the Project, and costs, including permit,
license and inspection costs, incurred with respect to the installation of
tenant improvements made for tenants occupying space in the Project or incurred
in renovating or otherwise improving, decorating, painting or redecorating
vacant space for tenants or other occupants of the Project (excluding, however,
such costs relating to any Common Areas of the Project or parking facilities
that generally benefit all tenants);

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest and costs of capital expenditures, improvements, repairs
or alterations;

(c)costs for which the Landlord is entitled to be reimbursed by any tenant or
occupant of the Project or by insurance by its carrier (or would be subject to
reimbursement in the event Landlord fails to carry the insurance coverage
required under this Lease) or any tenant's carrier or by anyone else, and
electric power or other utility costs for which any tenant directly contracts
with the local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss or other
reserves of any kind;

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-9-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants and costs
incurred due to a violation by Landlord of the terms and conditions of any lease
of space in the Project;

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)except for a Project management fee to the extent allowed pursuant to item
(s) below, overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k)all items and services for which Tenant or any other tenant in the Project is
obligated to reimburse Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(m)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, with adjustment where appropriate for the size of the
applicable project;

(n)costs arising from the negligence or willful misconduct of Landlord or its
agents, employees, contractors or providers of materials or services; and

(o)costs incurred to test, survey, remove, remedy, contain, or treat any
“Hazardous Materials”, as defined in Section 5.3.1.1 below, existing in the
Building or on or about the Project as of the Lease Commencement Date or
thereafter brought into the Building or onto or about the Project after the
Lease Commencement Date by Landlord or any other tenant of the Project or by any
party other than Tenant or Tenant’s Agents;

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-10-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

(p)costs of repairs or other work occasioned by fire, windstorm or other
casualty (other than those amounts within the deductible limits of insurance
policies actually carried by Landlord, which amounts shall be includable as
Operating Expenses so long as such deductibles are within the generally
prevailing range of deductibles to policies carried by landlords of the
Comparable Buildings) which are covered by Landlord’s insurance policies or
would be covered if Landlord had maintained insurance in accordance with this
Lease;

(q)costs incurred in connection with any major change in the Project, such as
adding or deleting buildings or floors or reconfiguring the parking facilities
or other Common Areas;

(r)fines, penalties and interest resulting from late payment by Landlord; and

(s)fees payable by Landlord for management of the Project in excess of three
percent (3%) (the “ Management Fee Cap” ) of Landlord’s gross rental revenues
from the Project;

(t)costs incurred to comply with Landlord’s representations and warranties under
this Lease or the Tenant Work Letter, to comply with Landlord’s obligations
under the Tenant Work Letter, or to deliver the Premises in the Delivery
Condition;

(u)costs to remedy any violation of any Underlying Document or any Applicable
Law that exists as of the Lease Commencement Date (and the inclusion of the
phrase “to the extent required to allow the legal occupancy of the Premises” in
the second to last sentence of Section 1.1.1 above shall not operate as a waiver
with respect to this exclusion); and

(v)costs of replacing, as opposed to the routine repair and maintenance of the
Building Structure (which shall be includable in Operating Expenses), the
Building Structure or any component thereof; provided that re-roofing shall be
includable pursuant to the terms of Section 4.2.4(xi).

4.2.5Taxes.

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2Tax Expenses shall include, without limitation:  (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

4.2.5.3Any reasonable costs and expenses (including, without limitation,
reasonable attorneys' and consultants' fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred.  Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable,

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-11-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

provided that in no event shall the amount to be refunded to Tenant for any such
Expense Year exceed the total amount paid by Tenant as Additional Rent under
this Article 4 for such Expense Year.  If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses.  Notwithstanding anything to
the contrary contained in this Section 4.2.5, there shall be excluded from Tax
Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's net income
(as opposed to rents, receipts or income attributable to operations at the
Project), (ii) any items included as Operating Expenses, (iii) any items paid by
Tenant under Section 4.5 of this Lease, and (iv) any penalties or fees arising
from Landlord’s late payment of Tax Expenses.

4.2.5.4At Tenant's request, and provided that it is then deemed advisable by
Landlord in the exercise of Landlord’ s reasonable business judgment (i.e.,
Landlord has a reasonable expectation of success of such appeal), Landlord shall
bring or cause to be brought an application or proceeding for reduction of the
assessed valuation of the Building or Project, as applicable, in order to reduce
Tax Expenses.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  

4.3Allocation of Direct Expenses.        The parties acknowledge that if at any
time in the future the Building is a part of a multi-building project, the costs
and expenses incurred in connection with the Project (i.e., the Direct Expenses)
shall be shared between the Building and the other buildings in the Project in
accordance with this Section 4.3.  Accordingly, as set forth in Section 4.2
above, Direct Expenses (which consist of Operating Expenses and Tax Expenses)
are determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be reasonably determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to any other
future buildings in the Project).  Such portion of Direct Expenses allocated to
the Building shall include all Direct Expenses attributable solely to the
Building and an equitable pro-rata portion of the Direct Expenses attributable
to the Project as a whole, and shall not include Direct Expenses attributable
solely to other buildings in the Project.

4.4Calculation and Payment of Additional Rent.  Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant's
Share of Direct Expenses for each Expense Year.

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall set forth in reasonable itemized detail the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant's Share of Direct Expenses.   Landlord shall
deliver such Statement to Tenant on or before June 1 following the end of the
Expense Year to which such Statement relates.  Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, Tenant shall pay,
with its next installment of Base Rent due, the full amount of Tenant's Share of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as "Estimated Direct Expenses," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Tenant shall receive a credit in
the amount of Tenant's overpayment against Rent next due under this Lease.  The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article
4.  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall within thirty (30)
days after receipt of such final determination pay to Landlord such amount, and
if Tenant paid more as Estimated Direct Expenses than the actual Tenant's Share
of Direct Expenses, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the overpayment.  The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.  Notwithstanding the immediately preceding sentences, Tenant shall not be
responsible for Tenant’s Share of any Direct Expenses (other than Tax Expenses)
attributable to any Expense Year which are first billed to Tenant more than
eighteen (18) months after the earlier of the expiration of the applicable
Expense Year or the Lease Expiration Date, and Tenant shall not be responsible
for Tenant’s Share of any Tax Expenses attributable to any Expense Year which
are first billed to Tenant more than thirty-six (36) months after the earlier of
the expiration of the applicable Expense Year or the Lease Expiration Date.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-12-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate (the "Estimate") of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses").  Landlord shall deliver such Estimate Statement to Tenant on or
before June 1 of the Expense Year to which such Estimate Statement relates.  The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Direct Expenses under this Article 4, nor shall Landlord be prohibited
from revising any Estimate Statement or Estimated Direct Expenses theretofore
delivered to the extent necessary.  Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Direct Expenses for
the then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2).  Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator.  Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.  

4.5Taxes and Other Charges for Which Tenant Is Directly
Responsible.        Tenant shall be liable for and shall pay before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.6Landlord's Books and Records.  Within one hundred eighty (180) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally or regionally recognized accounting firm and is not working on a
contingency fee basis) ("Tenant's Accountant"), designated and paid for by
Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord's records with respect to the Statement at Landlord's offices
in Northern California, provided that there is no existing monetary Event of
Default and Tenant has paid all amounts required to be paid under the applicable
Estimate Statement and Statement, as the case may be.  In connection with such
inspection, Tenant and Tenant's agents must agree in advance to follow
Landlord's reasonable rules and procedures regarding inspections of Landlord's
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection.  Tenant's failure to dispute the amount of Additional
Rent set forth in any Statement within one hundred eighty (180) days of Tenant's
receipt of such Statement shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement.  If after such inspection, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such Accountant determines that Direct Expenses were overstated
by five percent (5%) or more, then the cost of the Accountant and the cost of
such determination shall be paid for by Landlord, and Landlord shall reimburse
Tenant for the cost of the Tenant's Accountant (provided that such cost shall be
a reasonable market cost for such services). If such inspection determines that
Tenant has overpaid any amounts on account of Direct Expenses for such Expense
Year, Landlord shall refund to Tenant the amount of such overpayment within
thirty (30) days after the amount thereof is determined.  Tenant hereby
acknowledges that Tenant's sole right to inspect Landlord's books and records
and to contest the amount of Direct Expenses payable by Tenant shall be as set
forth in this Section 4.6, and Tenant hereby waives any and all other rights
pursuant to Applicable Law to inspect such books and records and/or to contest
the amount of Direct Expenses payable by Tenant.

5.USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-13-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

purposes whatsoever without the prior written consent of Landlord, which may be
withheld in Landlord's sole discretion.  

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose in violation of Applicable Laws.  Landlord shall
have the right to impose reasonable and customary non-discriminatory rules and
regulations regarding the use of the Project, as reasonably deemed necessary by
Landlord with respect to the orderly operation of the Project, and Tenant shall
comply with such reasonable rules and regulations provided the same are provided
to Tenant in writing.  In the event of any conflict between the rules and
regulations and the other provisions of this Lease, the terms of this Lease
shall control.  Tenant shall not do or permit anything to be done in or about
the Premises which will in any way damage the reputation of the Project or
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure them or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in, on
or about the Premises.  Tenant shall comply with, and Tenant's rights and
obligations under the Lease and Tenant's use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project.  Landlord hereby confirms
that as of the date of this Lease there are no recorded easements, covenants,
conditions, and restrictions affecting the Project.  Tenant shall only be
required to comply with any future recorded easements, covenants, conditions,
and restrictions affecting the Project provided the same do not materially and
adversely affect Tenant’s rights (including parking rights) under this Lease or
use of or access to the Premises for the Permitted Use or materially increase
Tenant’s obligations under this Lease.  

5.3Hazardous Materials.  

5.3.1Tenant's Obligations.

5.3.1.1Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately, to Tenant’s knowledge as of
the date of its signature thereon, completed Landlord’s Pre-Leasing
Environmental Exposure Questionnaire (the “Environmental Questionnaire”), which
is attached as Exhibit E and identifies the “Hazardous Materials,” as that term
is defined below, that Tenant reasonably anticipates to be used at the Premises
and any related environmental permits that may be required.  Tenant agrees that
neither Tenant nor Tenant’s employees, contractors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, "Tenant's Agents") will produce, use, store or generate any
Hazardous Materials, on, under or about the Premises in violation of
Environmental Laws, nor cause or permit any Hazardous Material to be brought
upon, placed, stored, manufactured, generated, blended, handled, recycled, used
or "Released," as that term is defined below, on, in, under or about the
Premises in violation of Environmental Laws.  Upon Landlord's written request
(but no more than once each Lease Year), or in the event of any material change
in Tenant's use of Hazardous Materials resulting in a new class or category of
Hazardous Materials being used in the Premises from that set forth in the
Environmental Questionnaire then in place (i.e., changes in non Hazardous
Materials or reasonable changes to the amounts or types of Hazardous Materials
in the same category are exempt), Tenant shall deliver to Landlord an updated
Environmental Questionnaire.  Landlord’s prior written consent shall be required
to any Hazardous Materials use for the Premises that is not described on the
Environmental Questionnaire, to the extent such use would result in a new class
or category of Hazardous Materials being used in the Premises, such additional
use shall be subject to Landlord's prior consent, which may be withheld in
Landlord’s reasonable discretion.  For purposes of this Lease, "Hazardous
Materials" means all flammable explosives, petroleum and petroleum products,
waste oil, radon, radioactive materials, toxic pollutants, asbestos,
polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws.  The
term “Hazardous Materials” for purposes of this Lease shall also include any
mold, fungus or spores, whether or not the same is defined, listed, or otherwise
classified as a “hazardous material” under any Environmental Laws, if such mold,
fungus or spores may pose a risk to human health or the environment or
negatively impact the value of the

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-14-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Premises.  For purposes of this Lease, "Release" or "Released" or "Releases"
shall mean any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing, or other movement of Hazardous Materials into the environment in
violation of Environmental Laws.

5.3.1.2Notices to Landlord.  Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) Tenant becomes aware
of the occurrence of any actual, alleged or threatened Release of any Hazardous
Material caused by Tenant or Tenant's Agents in, on, under, from, about or in
the vicinity of the Premises (whether past or present), regardless of the
quantity of any such Release, or (ii) Tenant becomes aware of any regulatory
actions, inquiries, inspections, investigations, directives, or any cleanup,
compliance, enforcement or abatement proceedings (including any threatened or
contemplated investigations or proceedings) relating to Releases of Hazardous
Materials at the Premises, or (iii) Tenant becomes aware of any claims by any
person or entity relating to any Release of Hazardous Materials in, on, under,
from, about or in the vicinity of the Premises, whether relating to damage,
contribution, cost recovery, compensation, loss or injury.  Collectively, the
matters set forth in clauses (i), (ii) and (iii) above are hereinafter referred
to as “Hazardous Materials Claims”.  In the event Landlord has reasonable
grounds to believe that Tenant has not provided the required notice of a
Hazardous Materials Claim, Landlord shall have the right to deliver a written
notice to Tenant inquiring as to the status of any Hazardous Materials Claim and
Tenant shall promptly respond to such written request with the current status of
any Hazardous Materials Claims impacting the Premises.  Tenant shall promptly
forward to Landlord copies of all orders, notices, permits, applications and
other written communications and reports served upon Tenant or generated by or
for Tenant in connection with any Hazardous Materials Claims.  Additionally,
Tenant shall promptly advise Landlord in writing of Tenant’s discovery of any
occurrence or condition on, in, under or about the Premises that could subject
Tenant or Landlord to any material liability under any Environmental
Laws.  Tenant shall not enter into any legal proceeding or other action,
settlement, consent decree or other compromise with respect to any Hazardous
Materials Claims without first notifying Landlord of Tenant’s intention to do so
and affording Landlord the opportunity to join and participate, as a party if
Landlord so elects, in such proceedings and in no event shall Tenant enter into
any agreements which are binding on Landlord or the Premises without Landlord’s
prior written consent.  If Landlord opts to join in such proceedings, Landlord
shall not enter into any agreements which are binding on Tenant without Tenant’s
prior written consent.  Landlord shall have the right to appear at and
participate in, any and all legal or other administrative proceedings concerning
any Hazardous Materials Claim.  For purposes of this Lease, “Environmental Laws”
means all applicable present and future laws relating to the protection of human
health, safety, wildlife or the environment, including, without limitation,
(i) all requirements pertaining to reporting, licensing, permitting,
investigation and/or remediation of emissions, discharges, Releases, or
threatened Releases of Hazardous Materials, whether solid, liquid, or gaseous in
nature, into the air, surface water, groundwater, or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials; and (ii) all requirements
pertaining to the health and safety of employees or the public.  Environmental
Laws include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 USC § 9601, et seq., the Hazardous
Materials Transportation Authorization Act of 1994, 49 USC § 5101, et seq., the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, and Hazardous and Solid Waste Amendments of 1984, 42 USC § 6901, et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 USC § 1251, et seq., the Clean Air Act of 1966, 42 USC § 7401, et
seq., the Toxic Substances Control Act of 1976, 15 USC § 2601, et seq., the Safe
Drinking Water Act of 1974, 42 USC §§ 300f through 300j, the Occupational Safety
and Health Act of 1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act
of 1990, 33 USC § 2701 et seq., the Emergency Planning and Community
Right-To-Know Act of 1986, 42 USC § 11001 et seq., the National Environmental
Policy Act of 1969, 42 USC § 4321 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, 7 USC § 136 et seq., California
Carpenter-Presley-Tanner Hazardous Substance Account Act, California Health &
Safety Code §§ 25300 et seq., Hazardous Materials Release Response Plans and
Inventory Act, California Health & Safety Code, §§ 25500 et seq., Underground
Storage of Hazardous Substances provisions, California Health & Safety Code, §§
25280 et seq., California Hazardous Waste Control Law, California Health &
Safety Code, §§ 25100 et seq., and any other state or local law counterparts, as
amended, as such applicable laws, are in effect as of the Lease Commencement
Date, or thereafter adopted, published, or promulgated.

5.3.1.3Releases of Hazardous Materials.  If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease Term caused by Tenant or Tenant's Agents, in addition to
notifying Landlord as specified above, Tenant, at its own sole cost and expense,
shall (i) promptly comply with any and all reporting requirements imposed
pursuant to any and all Environmental Laws,

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-15-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

(ii) provide a written notification to Landlord indicating that Tenant has
complied with all applicable reporting requirements, and (iii) take any and all
necessary investigation, corrective and remedial action in accordance with any
and all applicable Environmental Laws, all in accordance with the provisions and
requirements of this Section 5.3, including, without limitation,
Section 5.3.4.  

5.3.1.4Indemnification.  

5.3.1.4.1In General.  Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, reasonable attorneys’ fees, litigation,
arbitration and administrative proceeding costs, expert and consultant fees and
laboratory costs) and sums paid in settlement of claims, but excluding any
consequential or special damages, which arise during or after the Lease Term,
whether foreseeable or unforeseeable, to the extent arising out of or
attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents in violation of Environmental Laws.

5.3.1.4.2Limitations.  Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims based upon Hazardous Materials not
Released by Tenant or Tenant's Agents.  

5.3.1.4.3Landlord Indemnity.  Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold the Tenant Parties
harmless from and against any and all claims, judgments, losses, damages, costs,
expenses, penalties, enforcement actions, taxes, fines, remedial actions,
liabilities (including, without limitation, reasonable attorneys’ fees,
litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) and sums paid in settlement of claims, but
excluding any consequential or special damages, which arise during or after the
Lease Term, whether foreseeable or unforeseeable, to the extent arising out of
or attributable to any Hazardous Materials that exist in, on or about the
Project as of the Lease Commencement Date or that exist after the expiration or
termination of this Lease except to the extent such Hazardous Materials are the
responsibility of Tenant in accordance with this Section 5.3, or the Release of
Hazardous Materials in, on, under or about the Project by Landlord or any
Landlord Parties in violation of Environmental Laws.  Landlord will provide
Tenant with any Hazardous Material reports relating to the Building or Project
that Landlord has in its possession, or control.  The provision of such reports
shall be for informational purposes only, and Landlord does not make any
representation or warranty as to the correctness or completeness of any such
reports.

5.3.1.5Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s
Agents.  Tenant shall obtain and maintain any and all necessary permits,
licenses, certifications and approvals appropriate or required for the use,
handling, storage, and disposal of any Hazardous Materials used, stored,
generated, transported, handled, blended, or recycled by Tenant on the
Premises.  Landlord shall have a continuing right, without obligation, to
require Tenant to obtain, and to review and inspect any and all such permits,
licenses, certifications and approvals, together with copies of any and all
Hazardous Materials management plans and programs required by Environmental
Laws, any and all Hazardous Materials risk management and pollution prevention
programs required by Environmental Laws, and any and all Hazardous Materials
emergency response and employee training programs respecting Tenant’s use of
Hazardous Materials.  Upon request of Landlord (but no more than once every
Lease Year, unless Landlord shall have reasonable grounds to believe that Tenant
is not in compliance with its covenants under this Section 5.3), Tenant shall
deliver to Landlord a notice certifying to Tenant's knowledge Tenant's
compliance with all Environmental Laws and the terms of this Section 5.3.

5.3.2Assurance of Performance.

5.3.2.1Environmental Assessments In General.  In the event Landlord has a
reasonable basis for determining that Tenant has caused a Release of Hazardous
Materials in violation of Environmental Laws,

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-16-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Landlord may, but shall not be required to, engage from time to time such
contractors as Landlord reasonably determines to be appropriate (and which are
reasonably acceptable to Tenant) to perform environmental assessments of a scope
reasonably determined by Landlord (an "Environmental Assessment") to evaluate
Tenant’s compliance with the requirements of this Lease with respect to any
Release of Hazardous Materials.  The environmental assessment conducted by
Landlord’s consultant shall not unreasonably interfere with Tenant’s operations
at the Premises.  Landlord shall require its consultant to provide insurance
against claims, damages, or costs arising from bodily injury or property damage
caused to Tenant or the Premises by Landlord’s consultant.  The Environmental
Assessment shall not include access to areas of Tenant’s operations that are
used for vivarium purposes or are protected as confidential business information
or contain operations or processes that are protected under intellectual
property rights, such as, but not limited to, trade secrets.

5.3.2.2Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment
demonstrates that Tenant has caused a Release of Hazardous Materials at or from
the Premises, then all of the reasonable, out-of-pocket costs and expenses of
such Environmental Assessment shall be reimbursed by Tenant as Additional Rent
within thirty (30) days after receipt of written demand therefor.

5.3.3Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause a Phase I environmental assessment to be conducted in general
conformance with ASTM Standard E 1527-13 or then applicable standard (a "Phase
I") of the Premises to be conducted in accordance with Section 15.3; (ii) cause
all Hazardous Materials brought onto the Premises by Tenant or Tenant's Agents
to be removed from the Premises and disposed of in accordance with all
Environmental Laws and cause all Hazardous Materials brought onto the Premises
by Tenant or Tenant's Agents to be removed as necessary to allow the Premises to
be used for the purposes allowed as of the date of this Lease; and (iii) cause
to be removed all containers installed or used by Tenant or Tenant’s Agents to
store any Hazardous Materials on the Premises, and cause to be repaired any
damage to the Premises caused by such removal.

5.3.4Clean-up.

5.3.4.1Environmental Reports; Clean-Up.  If any written report containing
results of any Environmental Assessment (an “Environmental Report”) shall
indicate (i) that Tenant or Tenant’s Agents caused a Release of Hazardous
Materials at the Premises, which Release of Hazardous Materials requires an
investigation, characterization, monitoring, assessment, repair, closure,
remediation, removal, or other clean-up under Environmental Laws (the
“Clean-up"), Tenant shall promptly prepare and submit to Landlord within sixty
(60) days after receipt of the Environmental Report, a comprehensive plan,
subject to Landlord’s reasonable review and comment, which review and comment
Landlord shall promptly conduct and provide to Tenant specifying the actions to
be taken by Tenant under Environmental Laws to perform the Clean-up so that all
Hazardous Materials brought onto the Premises by Tenant or Tenant's Agents are
removed.  Upon Landlord’s approval of the Clean-up plan, which approval shall
not be unreasonably withheld or delayed, Tenant shall, at Tenant’s sole cost and
expense, without limitation on any rights and remedies of Landlord under this
Lease, promptly implement such plan with a consultant selected by Tenant and
reasonably acceptable to Landlord and proceed to Clean-Up Hazardous Materials
Released by Tenant or Tenant’s Agents, in accordance with Environmental
Laws.  If Tenant fails to complete the Clean-up in accordance with Environmental
Laws within the designated time period to complete the Clean-up, or fails to
meet any interim milestones with respect to such Clean-up, then Landlord shall
have the right, but not the obligation, and without waiving any other rights
under this Lease, after written notice to Tenant and providing a reasonable time
period for Tenant to cure, to carry out such Clean-up required under
Environmental Laws, and tender an indemnification claim to Tenant under Section
5.3.1.4.1 of this Lease.

5.3.4.2No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

5.3.4.3Surrender of Premises.  Tenant shall complete any Clean-up to the extent
feasible prior to surrender of the Premises upon the expiration or earlier
termination of this Lease.  Tenant shall obtain and deliver to Landlord a letter
or other written determination from the overseeing governmental authority
confirming

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-17-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

that the Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the commercial/industrial use of the Premises reasonably consistent
with the Permitted Use (“Closure Letter”).  Upon the expiration or earlier
termination of this Lease, Tenant shall also be obligated to close all permits
obtained in connection with Hazardous Materials used by Tenant or Tenant’s
Agents in accordance with Environmental Laws.

5.3.4.4Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3; provided,
however, that Tenant shall be considered a holdover tenant only for the time
that Hazardous Materials subject to Clean-up for which Tenant is responsible
prevent the occupancy of the Premises in accordance with the San Francisco Bay
Regional Water Quality Control Board’s, the California Department of Toxic
Substances Control’s or the San Mateo County Environmental Health Services
risk-based screening levels for commercial use.

5.3.5Confidentiality.  Unless compelled to do so by Applicable Law, valid order
of a court or judicial or administrative process, Tenant agrees that Tenant
shall not disclose, discuss, disseminate or copy any information, data,
findings, communications, conclusions and reports regarding the environmental
condition of the Premises to any Person (other than Tenant’s consultants,
attorneys, property managers, employees, shareholders, subtenants and assignees
that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord.  In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

5.3.6Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to a Release of Hazardous Materials at the Premises, or ground water
beneath the Land, or the environmental condition or Clean-up thereof.  Tenant
shall be obligated to provide Landlord with a copy of such materials without
regard to whether such materials are generated by Tenant or prepared for Tenant,
or how Tenant comes into possession of such materials.

5.3.7Intentionally Omitted.  

5.3.8Signs, Response Plans, Etc.  Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws with respect to
the use of Hazardous Materials by Tenant or Tenant’s Agents.  Tenant shall also
complete and file any business response plans or inventories required by any
Environmental Laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

5.3.9Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant and Landlord set forth in this Section 5.3 shall
survive the expiration or earlier termination of this Lease and shall remain
effective until all of its obligations under this Section 5.3 have been
completely performed and satisfied.

6.SERVICES AND UTILITIES

6.1In General.  From and after the Lease Commencement Date, Tenant will be
responsible, at its sole cost and expense, for the furnishing of all services
and utilities to the Premises, including, but not limited to heating,
ventilation and air‑conditioning, electricity, water, telephone, janitorial and
interior Building security services.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-18-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

6.1.1All utilities (including electricity, gas, sewer and water) are separately
metered or sub-metered to the Premises.  After the Lease Commencement Date such
utilities that are separately metered shall be contracted for and paid directly
by Tenant to the applicable utility provider and with respect to such utilities
to the Building that are sub-metered (instead of separately metered) to the
Premises, then Tenant shall pay to Landlord, within thirty (30) days after
billing, an equitable portion of the Building utility costs, based on Tenant's
proportionate use thereof and the readings from such sub-meter.

6.1.2Landlord shall not provide janitorial services for the interior of the
Premises.  Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with Applicable
Laws.  The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with Comparable Buildings.  

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Building, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air‑conditioning, electricity, water, telephone,
janitorial and interior Building security services.  

6.2Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease.  Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Article 6.

6.3Energy Performance Disclosure Information.  Tenant hereby acknowledges that
at some time after the date of this Lease Landlord may be required to disclose
certain information concerning the energy performance of the Building pursuant
to California Public Resources Code Section 25402.10 and the regulations adopted
pursuant thereto (collectively the “Energy Disclosure Requirements”).  If and to
the extent Landlord is required in the future under the Energy Disclosure
Requirements to disclose information concerning Tenant’s energy usage to certain
third parties, including, without limitation, prospective purchasers, lenders
and tenants of the Building (the “Tenant Energy Use Disclosure”), Tenant hereby
(A) consents to all such Tenant Energy Use Disclosures made by Landlord in
accordance with the Energy Disclosure Requirements, and (B) acknowledges that
Landlord shall not be required to notify Tenant of any Tenant Energy Use
Disclosure.  The terms of this Section 6.3 shall survive the expiration or
earlier termination of this Lease for a period of one (1) year.

6.4Tenant’s Emergency Generator.  In the event Tenant wishes to install a
separate generator (i.e., in addition to the existing emergency generator) to
provide back-up generator services to the Premises, subject to the receipt of
all necessary approvals from the applicable governmental authority, Tenant, at
Tenant's sole cost and expense, shall have the right to install a back-up
generator in the Premises, or outside the Premises in the location reasonably
designated by Landlord (subject to the same being approved by the city), as an
Alteration (in which case such installation shall be governed by the terms of
Article 8) (the "Tenant Generator").  Such Tenant Generator shall be installed
pursuant to plans and specifications approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.  Tenant acknowledges that
Landlord has not made any representation regarding the receipt of approvals for
the Tenant Generator, and if Tenant is unable for any reason to receive such
approvals, Landlord shall not be liable for any damages resulting therefrom.  In
the event such Tenant Generator is installed, then during the Lease Term, Tenant
shall maintain such Tenant Generator at Tenant's sole cost and
expense.  Notwithstanding the foregoing, Landlord shall not be liable for any
damages whatsoever resulting from any failure in

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-19-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

operation of the Tenant Generator, or the failure of the Tenant Generator to
provide suitable or adequate back-up power to the Premises, including but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
or loss to inventory, scientific research, scientific experiments, laboratory
animals, products, specimens, samples, and/or scientific, business, accounting
and other records of every kind and description kept at the Premises and any and
all income derived or derivable therefrom.  Tenant's obligations with respect to
the Premises, including the insurance and indemnification obligations contained
in Article 10, below, shall apply to Tenant's use of the Tenant Generator and
Tenant shall carry industry standard Boiler and machinery insurance covering the
Tenant Generator.  Tenant shall maintain all required permits in connection with
the Tenant Generator throughout the Lease Term.  If installed, at Landlord's
election prior to the expiration or earlier termination of this Lease, Tenant
shall either (A) leave the Tenant Generator in place, in which event Tenant
shall surrender the Generator (and shall transfer to Landlord all permits
maintained by Tenant in connection with the Generator during the Lease Term)
concurrent with the surrender of the Premises to Landlord as required hereunder
in good operating and working order, reasonable wear and tear and damage by
casualty excepted, with all permits current, or (B) remove the Tenant Generator
prior to the expiration or earlier termination of this Lease, and repair all
damage to the Building and Premises resulting from such removal, at Tenant's
sole cost and expense.  In the event that Landlord fails to expressly elect to
have the Tenant Generator removed upon the expiration or earlier termination of
this Lease, then Landlord shall be deemed to have elected to have such Tenant
Generator left in place.  

6.5Rooftop Rights.  Provided that Tenant is then in occupancy of any portion of
the Premises, then in accordance with, and subject to, the terms and conditions
set forth in Article 8, and this Section 6.5, Tenant shall have the right to
install and maintain, at Tenant's sole cost and expense but without the payment
of any additional rent or fee, one (1) satellite dish/antennae on the roof of
the Building (and reasonable equipment and cabling related thereto), for
receiving or transmitting signals or broadcasts servicing the business conducted
by Tenant from within the Premises (all such equipment is defined collectively
as the "Telecommunications Equipment").  Landlord makes no representations or
warranties whatsoever with respect to the condition of the roof of the Building,
or the fitness or suitability of the roof of the Building for the installation,
maintenance and operation of the Telecommunications Equipment, including,
without limitation, with respect to the quality and clarity of any receptions
and transmissions to or from the Telecommunications Equipment and the presence
of any interference with such signals whether emanating from the Building or
otherwise.  The dimensions, physical appearance and the weight of the
Telecommunications Equipment shall be subject to Landlord's reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Landlord subject to Tenant's reasonable approval and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant's sole cost and expense, as reasonably designated by
Landlord.  Tenant shall maintain such Telecommunications Equipment, at Tenant's
sole cost and expense.  In the event Tenant elects to exercise its right to
install the Telecommunications Equipment, then Tenant shall give Landlord prior
notice thereof.  Tenant shall reimburse to Landlord any reasonable,
out-of-pocket third party costs reasonably incurred by Landlord in approving
such Telecommunications Equipment.  Tenant shall remove such Telecommunications
Equipment upon the expiration or earlier termination of this Lease, or, in the
event Tenant no longer occupies any portion of the Premises, then upon the
termination of Tenant's rights under this Section 6.5, and shall repair any
damage to the affected portion of the rooftop and the Premises caused
thereby.  Such Telecommunications Equipment shall be installed pursuant to plans
and specifications approved by Landlord (specifically including, without
limitation, all mounting and waterproofing details), which approval will not be
unreasonably withheld, conditioned, or delayed.  Notwithstanding any such review
or approval by Landlord, Tenant shall remain solely liable for any damage to any
portion of the roof or roof membrane, specifically including any penetrations,
in connection with Tenant's installation, use, maintenance and/or repair of such
Telecommunications Equipment, and Landlord shall have no liability
therewith.  Such Telecommunications equipment shall, in all instances, comply
with Applicable Laws.  Tenant shall not be entitled to license its
Telecommunications Equipment to any unrelated third party, nor shall Tenant be
permitted to receive any revenues, fees or any other consideration for the use
of such Telecommunications Equipment by an unrelated third party.  Tenant's
right to install such Telecommunication Equipment shall be non-exclusive, and
Tenant hereby expressly acknowledges Landlord's continued right (i) to itself
utilize any rooftop space, and (ii) to re-sell, license or lease any rooftop
space to an unaffiliated third party; provided, however, such Landlord (or
third-party) use shall not materially interfere with (or preclude the
installation of) Tenant's Telecommunications Equipment.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-20-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

7.REPAIRS

7.1Tenant Repair Obligations.  Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair, and replace as required, the Premises and
Building and every part thereof in a good standard of maintenance, repair and
replacement as required, and in good and sanitary condition, all in accordance
with the standards of Comparable Buildings, except for Landlord Repair
Obligations and except for any damage by casualty which is not Tenant’s
obligation to repair pursuant to Article 11 below, whether or not such
maintenance, repair or replacement is required in order to comply with
Applicable Laws ("Tenant's Repair Obligations"), including, without limitation,
the following: (1) glass, windows, window frames, window casements (including
the repairing, resealing, cleaning and replacing of both interior and exterior
windows) and skylights; (2) interior and exterior doors, door frames and door
closers; (3) interior lighting (including, without limitation, light bulbs and
ballasts); (4) the plumbing, sewer, drainage, electrical, fire protection,
elevator, escalator, life safety and security systems and equipment, existing
heating, ventilation and air-conditioning systems, and all other mechanical,
electrical and communications systems and equipment (collectively, the "Building
Systems"), including without limitation (i) any specialty or supplemental
Building Systems installed by or for Tenant and (ii) all electrical facilities
and equipment, including lighting fixtures, lamps, fans and any exhaust
equipment and systems, electrical motors and all other appliances and equipment
of every kind and nature located in, upon or about the Premises; (5) all
communications systems serving the Premises; (6) all of Tenant's security
systems in or about or serving the Premises; (7) Tenant's signage; and (8)
interior demising walls and partitions (including painting and wall coverings),
equipment, floors, and any roll-up doors, ramps and dock equipment.  Tenant’s
Repair Obligations also includes the routine maintenance of the load bearing and
exterior walls of the Building, including, without limitation, any painting,
sealing, patching and waterproofing of such walls.  Tenant shall additionally be
responsible, at Tenant’s sole cost and expense, to furnish all expendables,
including light bulbs, paper goods and soaps, used in the Premises, and, to the
extent that Landlord notifies Tenant in writing of its intention to no longer
arrange for such monitoring, cause the fire alarm systems serving the Premises
to be monitored by a monitoring or protective services firm approved by Landlord
in writing.  Landlord hereby assigns to Tenant all warranties and guaranties, if
any, in existence with respect to the items which are Tenant’s obligation to
repair and maintain pursuant to this Section 7.1, which assignment shall be on a
non-exclusive basis such that the warranties and guaranties may be enforced by
Tenant and/or Landlord, and Landlord shall cooperate with Tenant in a
commercially reasonable manner to assist in enforcing all such warranties and
guaranties for the benefit of Tenant.

7.2Service Contracts.  All Building Systems, including HVAC, elevators, main
electrical, plumbing and fire/life-safety systems, shall be maintained, and
repaired by Tenant (with Landlord being responsible for replacement of the
Building Systems pursuant to Section 7.4 below, provided that Tenant hereby
agrees that replacement of a component part of a Building System which does not
exceed $10,000.00 shall be deemed a repair for which Tenant shall be responsible
hereunder and not a replacement of the applicable Building System) (i) in a
commercially reasonable good and serviceable condition, (ii) in accordance with
any applicable manufacturer specifications relating to any particular component
of such Building Systems, (iii) in accordance with Applicable Laws.  Tenant
shall contract with a qualified, experienced professional third party service
companies (a "Service Contract").  Tenant shall regularly, in accordance with
commercially reasonable standards, generate and maintain preventive maintenance
records relating to each Building’s mechanical and main electrical systems,
including life safety, elevators and the central plant (“Preventative
Maintenance Records”).  In addition, upon Landlord’s written request, Tenant
shall deliver a copy of all current Service Contracts to Landlord and/or a copy
of the Preventative Maintenance Records.

7.3Landlord's Right to Perform Tenant's Repair Obligations.  Tenant shall notify
Landlord in writing at least ten (10) business days prior to performing any
Tenant's Repair Obligations which may have a material, adverse affect on the
Building Systems or which is reasonably anticipated to cost more than
$100,000.00.  Upon receipt of such notice from Tenant, Landlord shall have the
right to either (i) perform such material Tenant's Repair Obligation by
delivering notice of such election to Tenant within ten (10) business days
following receipt of Tenant's notice, and Tenant shall pay Landlord the cost
thereof (including Landlord's reasonable out-of-pocket costs incurred in
connection therewith) within thirty (30) days after receipt of an invoice
therefor, or (ii) require Tenant to perform such Tenant's Repair Obligation at
Tenant's sole cost and expense.  If Tenant fails to perform any Tenant's Repair
Obligation within a reasonable period of time, given the circumstances, after
receipt of written notice from Landlord of the need for such repairs, but in any
event not later than thirty (30) days after receipt of said notice (unless
Tenant’s

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-21-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

obligation cannot reasonably be performed within thirty (30) days, in which
event Tenant shall be allowed additional time as is reasonably necessary to
perform the obligation so long as Tenant begins performance within the initial
thirty (30) days and diligently pursues performance to completion), or, in the
event of an “Emergency”, as defined in Section 7.5 below, not later than two (2)
business days after receipt of such notice, then Landlord may, but need not,
following delivery of notice to Tenant of such election, make such Tenant’s
Repair Obligation, and Tenant shall pay Landlord the cost thereof (including
Landlord’s reasonable out-of-pocket costs incurred in connection therewith)
within thirty (30) days after receipt of an invoice therefor.

7.4Landlord Repair Obligations.  Landlord shall be responsible for repairing,
maintaining and replacing as required, in a good standard of maintenance, repair
and replacement as required, and in a good and sanitary condition, all in
accordance with the standards of Comparable Buildings, whether or not such
maintenance, repair or replacement is required in order to comply with
Applicable Laws, the exterior walls, foundation and roof (including roof
membrane) of the Building and the structural portions of all floors of the
Building (collectively, the "Building Structure"), and all underground utilities
and for replacing, as required, the Building Systems, except to the extent that
such repairs are required due to the negligence or willful misconduct of Tenant
(the "Landlord Repair Obligation"); provided, however, that if such repairs or
maintenance are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any commercially
reasonable deductible in connection therewith.  Costs expended by Landlord in
connection with the Landlord Repair Obligations shall be included in Operating
Expenses to the extent allowed pursuant to the terms of Section 4.2.4
above.  Landlord shall comply with the terms of Article 27 of this Lease in
connection with any entry to the Premises necessary to complete Landlord Repair
Obligations.

7.5Tenant's Right to Make Repairs.  Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building located within the Premises
that are Landlord’s responsibility under Section 7.4 (the “Base Building”),
which event or circumstance with respect to the Base Building materially and
adversely affects Tenant’s use of or access to the Premises or the conduct of
Tenant’s business from the Premises, and Landlord fails to perform such
corrective action within a reasonable period of time, given the circumstances,
after the receipt of such notice, but in any event not later than thirty (30)
days after receipt of said notice (unless Landlord’s obligation cannot
reasonably be performed within thirty (30) days, in which event Landlord shall
be allowed additional time as is reasonably necessary to perform the obligation
so long as Landlord begins performance within the initial thirty (30) days and
diligently pursues performance to completion), or, in the event of an Emergency
(as defined below), not later than two (2) business days after receipt of such
notice, then Tenant shall have the right to undertake such actions as may be
reasonably necessary to make such repairs if Landlord thereafter fails to
commence corrective action within five (5) business days following Landlord's
receipt of a second written notice from Tenant specifying that Tenant will
undertake such actions if Landlord fails to timely do so (provided that such
second notice shall include the following language in bold, capitalized
text:  "IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS LETTER
WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD'S RECEIPT OF THIS LETTER, TENANT
WILL PERFORM SUCH REPAIRS AT LANDLORD'S EXPENSE"; provided, however, that in no
event shall Tenant undertake any actions that could materially and adversely
affect the Base Building.  Notwithstanding the foregoing, in the event of an
Emergency, no second written notice shall be required as long as Tenant advises
Landlord in the first written notice of Tenant's intent to perform such
Emergency repairs if Landlord does not commence the same within such two (2)
business day period, utilizing the language required in second notices (but
replacing “FIVE (5) BUSINESS DAYS” with “TWO (2) BUSINESS DAYS”).  If such
action was required under the terms of this Lease to be taken by Landlord and
was not commenced by Landlord within such five (5) business day period (or
within two (2) business days after the initial notice in the event of an
Emergency) and thereafter diligently pursued to completion, then Tenant shall be
entitled to prompt reimbursement by Landlord of the reasonable out-of-pocket
third-party costs and expenses actually incurred by Tenant in taking such
action.  If Tenant undertakes such corrective actions pursuant to this
Section 7.3, then (a) the insurance and indemnity provisions set forth in this
Lease shall apply to Tenant's performance of such corrective actions, (b) Tenant
shall proceed in accordance with all applicable laws, (c) Tenant shall retain to
perform such corrective actions only such reputable contractors and suppliers as
are duly licensed and qualified, (d) Tenant shall effect such repairs in a good
and workmanlike and commercially reasonable manner, (e) Tenant shall use new or
like new materials, and (f) Tenant shall take reasonable efforts to minimize any
material interference or impact on the other tenants and occupants of the
Building.  Promptly following

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-22-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

completion of any work taken by Tenant pursuant to the terms of this
Section 7.5, Tenant shall deliver a detailed invoice of the work completed, the
materials used and the costs relating thereto, and within forty-five (45) days
after receipt of such invoice Landlord shall reimburse Tenant the amounts
expended by Tenant in connection with such work, provided that Landlord shall
have the right to reasonably object if Landlord claims that such action did not
have to be taken by Landlord pursuant to the terms of this Lease or that the
charges are excessive (in which case Landlord shall pay within forty-five (45)
days after receipt of the invoice the amount it contends would not have been
excessive).  If Landlord does not reimburse Tenant such amount within forty-five
(45) days after receipt of such invoice or deliver a written objection to Tenant
within forty-five (45) days after receipt of such invoice, then Tenant shall be
entitled to deliver a reminder notice to Landlord with respect to such
reimbursement obligation, and in the event Landlord fails to pay or provide a
written objection within ten (10) days following receipt of the reminder notice,
Tenant may deduct from Rent payable by Tenant under this Lease the amount set
forth in such invoice.  If, however, Landlord delivers to Tenant, within
forty-five (45) days after receipt of Tenant’s invoice (or within ten (10) days
following receipt of a reminder notice), a written objection to the payment of
such invoice, setting forth with reasonable particularity Landlord’s reasons for
its claim that such action did not have to be taken by Landlord pursuant to the
terms of this Lease or that the charges are excessive, then Tenant shall not
then be entitled to such deduction from Rent, and Tenant may institute legal
proceedings against Landlord to collect the amount set forth in the subject
invoice or pursue any other remedies under this Lease based upon a default by
Landlord.  If Tenant receives a final judgment against Landlord (whether by
virtue of Landlord’s failure to appeal or unsuccessful appeal of such judgment),
Tenant may offset and deduct the amount of the judgment (including all fees,
expenses and reasonable attorneys' fees actually incurred by Tenant in
connection with such legal proceedings, to the extent included in such
judgment), from the Rent next due and owing under this Lease.  For purposes of
this Section 7.5, an "Emergency" shall mean an event threatening immediate and
material danger to people located in the Building or immediate, material damage
to the Building, Base Building, the Tenant Improvements or Alterations, or
creating a realistic possibility of an immediate and material interference with,
or immediate and material interruption of a material aspect of Tenant's business
operations.

8.ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld or conditioned by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the Building Systems or is visible
from the exterior of the Building.  Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days' notice to
Landlord, but without Landlord's consent, to the extent that such Alterations
(i) do not adversely affect the Building Systems, (ii) are not visible from the
exterior of the Building, and (iii) cost less than $100,000.00 for a particular
job of work.  The construction of the initial improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.  The term “Alterations” do not include maintenance or repair required
in connection with Tenant’s Repair Obligations, which shall be governed by
Section 7.1, above.

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's written
request made at the time of Landlord’s consent to such Alterations, Tenant
shall, at Tenant's expense, remove such Alterations upon the expiration or any
early termination of the Lease Term, only if such Alterations are Specialty
Improvements.  Landlord's determination with respect to removal of any such
Specialty Improvements shall include the extent to which Landlord shall require
Tenant to perform any work to return the affected portion of the Premises to the
condition existing prior to such Specialty Improvement, reasonable wear and tear
excepted.  For the avoidance of doubt, Tenant shall only be responsible for
removing Specialty Improvements (hereafter defined), if at the time of its
consent to such Specialty Improvements, Landlord advises in writing in its
consent that Tenant is obligated to remove such Specialty Improvements at the
expiration of the Term.  “Specialty Improvements” means, collectively, any
alterations, additions or improvements to the Premises which are not typical
alterations, additions or improvements found in Comparable Buildings.  Tenant
shall not be required to remove any other Alterations at surrender of the
Premises.  

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-23-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with Applicable Laws and pursuant to a valid
building permit, issued by the city in which the Building is located (or other
applicable governmental authority).    Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas.  Upon completion
of any Alterations which are subject to Landlord’s consent under this Article 8,
Tenant shall deliver to Landlord final lien waivers from all contractors, and
material subcontractors who performed such work to the extent required by
Applicable Law.  In addition to Tenant's obligations under Article 9 of this
Lease, to the extent required by Applicable Law, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of San Mateo in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute.  Upon written request, Tenant shall deliver to the Project construction
manager a reproducible copy of any "as built" drawings of the Alterations as
well as all permits, approvals and other documents issued by any governmental
agency in connection with the Alterations.

8.3Payment for Improvements.  If Tenant requests that any Alterations be
completed by Landlord, and Landlord agrees, Tenant shall pay to Landlord an
amount equal to five percent (5%) of the hard cost of such work to compensate
Landlord for all overhead, general conditions, fees and other costs and expenses
arising from Landlord's involvement with such work.  If Tenant does not order
any work directly from Landlord, Tenant shall reimburse Landlord for Landlord's
reasonable, actual, out-of-pocket costs and expenses actually incurred in
connection with Landlord's review of such work.

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or its general contractor carries "Builder's All Risk" insurance in
an amount reasonably approved by Landlord covering the construction of such
Alterations, it being understood and agreed that all of such Alterations shall
be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.  In addition, Tenant's contractors and subcontractors shall
be required to carry (i) Commercial General Liability Insurance in an amount
reasonably approved by Landlord, with Landlord, and, at Landlord's option,
Landlord's property manager and project manager, as additional insureds in an
amount reasonably approved by Landlord, and otherwise in accordance with the
requirements of Article 10 of this Lease, and (ii) workers compensation
insurance with a waiver of subrogation in favor of Landlord.  In connection with
Alterations with a cost in excess of $500,000, Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.

8.5Landlord's Property.  All Alterations, improvements, fixtures, equipment
and/or appurtenances which are permanently affixed to the Premises or which tie
into the Building Systems installed in, on or about the Premises by or on behalf
of Tenant, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord and remain in place at the Premises
following the expiration or earlier termination of this Lease.  Notwithstanding
the foregoing, pursuant to Section 8.2 above, Landlord may, by written notice to
Tenant at the time of its approval of working drawings, require Tenant, at
Tenant's expense, to remove any Specialty Improvements within the Premises and
to repair any damage to the Premises and Building caused by such removal and, if
applicable pursuant to Section 8.2 above, return the affected portion of the
Premises to the condition existing prior to such Specialty Improvement,
reasonable wear and tear excepted.  If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of Specialty Improvements in
the Premises and return the affected portion of the Premises to the condition
existing prior to such Specialty Improvement (reasonable wear and tear
excepted), Landlord may do so and may charge the reasonable cost thereof to
Tenant.  Tenant hereby protects, defends, indemnifies and holds Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal (in the case of
Specialty Improvements designated for removal pursuant to Section 8.2 above) or
financing of any such Alterations, improvements, fixtures and/or equipment which
are permanently affixed to the Premises or which tie into the Building Systems
installed in, on or about the Premises by or on behalf of Tenant, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.  Notwithstanding anything to the contrary set forth in this Lease,
upon the expiration of the Lease Term, or upon any earlier termination of this
Lease, Tenant shall have no obligation to remove from the Premises (i) any of
the Tenant Improvements initially constructed pursuant to the terms of the
Tenant Work Letter or any other improvements,

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-24-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

fixtures, equipment and/or appurtenances existing in, on or about the Premises
as of the date Landlord delivers possession of the Premises to Tenant, (ii) any
Alterations which are not subject to Landlord’s consent under this Article 8, or
(iii) any Alterations (including any Specialty Improvements) which are not
Specialty Improvements designated to be removed by Landlord pursuant to Section
8.2.

9.COVENANT AGAINST LIENS        Tenant shall keep the Project and Premises free
from any liens or encumbrances arising out of the work performed, materials
furnished or obligations incurred by or on behalf of Tenant, and shall protect,
defend, indemnify and hold Landlord harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys' fees and costs) arising out of same or in connection
therewith.  Tenant shall give Landlord notice at least twenty (20) days prior to
the commencement of any such work on the Premises (or such additional time as
may be necessary under Applicable Laws) to afford Landlord the opportunity of
posting and recording appropriate notices of non-responsibility (to the extent
applicable pursuant to then Applicable Laws).  Tenant shall remove any such lien
or encumbrance by bond or otherwise within ten (10) business days after written
notice by Landlord, and if Tenant shall fail to do so, Landlord may pay the
amount necessary to remove such lien or encumbrance, without being responsible
for investigating the validity thereof.  

10.INSURANCE

10.1Indemnification and Waiver.  Except to the extent due to the negligence,
willful misconduct or violation of this Lease by Landlord or the Landlord
Parties, Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever and agrees that
Landlord, its partners, subpartners and their respective officers, agents,
servants, employees, lenders, any property manager and independent contractors
(individually, a “Landlord Party” and collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through
Tenant.  Except to the extent due to the negligence, willful misconduct or
violation of this Lease by Landlord or any Landlord Party, Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all claims, loss, cost, damage, injury, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from any cause in, on or about the Premises, any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease.  Notwithstanding anything to the contrary in
this Lease, Landlord shall not be released or indemnified from, and shall
indemnify, defend, protect and hold harmless Tenant, its agents, officers and
employees, from, all losses, damages, liabilities, demands, claims, actions,
attorneys’ fees, costs and expenses arising from the negligence or willful
misconduct of Landlord or its agents, contractors, employees, licensees or
invitees, or a violation of Landlord’s obligations or representations under this
Lease, or resulting from the negligent or wrongful actions or omissions of
Landlord or the Landlord Parties in, on or about the Common Areas, all except to
the extent due to the negligence, willful misconduct or violation of this Lease
by Tenant or its agents, contractors, employees, licensees or invitees. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.  

10.2Landlord's Insurance; Tenant's Compliance With Landlord's Property
Insurance.  Landlord shall insure the Building Tenant Improvements and any
Alterations during the Lease Term against loss or damage under an "all risk"
property insurance policy on a full replacement cost basis, with reasonable and
customary deductible amounts not exceeding deductible amounts generally obtained
by owners of Comparable Buildings.  Such coverage shall be in such amounts, from
such companies, and on such other terms and conditions, as Landlord may from
time to time reasonably determine.  Additionally, at the option of Landlord,
such insurance coverage may include the risks of earthquakes and/or flood damage
and additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Building or the ground or underlying
lessors of the Building, or any portion thereof.  The costs of such insurance
shall be included in Operating Expenses, subject to the terms of Section
4.2.4.  Tenant shall, at Tenant's expense, comply with all insurance company
requirements pertaining to the use of the Premises.  If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.  

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-25-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Tenant shall also provide Landlord and Landlord’s insurer(s) with such
information regarding the use of the Premises and any damage to the Premises as
they may require in connection with the placement of insurance for the Premises
or the adjusting of any losses to the Premises.  Notwithstanding anything to the
contrary in this Lease, Tenant shall not be required to comply with or cause the
Premises to comply with any laws, rules, regulations or insurance requirements
requiring the construction of alterations unless such compliance is necessitated
solely due to Tenant's particular use of the Premises.  Landlord shall also keep
in full force and effect a policy of Commercial General Liability Insurance
protecting Landlord against claims for bodily injury and property damage arising
out of Landlord’s ownership, use, occupancy or maintenance of the Building and
the Common Areas.  Such insurance shall be on an occurrence basis and shall
include limits of liability not less than those required of Tenant under Section
10.3 and name Tenant as an additional insured.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities including a contractual coverage, and including products
and completed operations coverage, for limits of liability on a per location
basis of not less than:

 

Bodily Injury and
Property Damage Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability

$3,000,000 each occurrence
$3,000,000 annual aggregate

10.3.2Property Insurance covering all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant's property on the Premises installed
by, for, or at the expense of Tenant.  Such insurance shall be written on
special form policies, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage, including sprinkler leakage, bursting or stoppage of pipes,
and explosion.

10.3.3Business Income Interruption for six (6) months including Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.  The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured or loss payee, as applicable, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and authorized to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant; and (v) be in form and content reasonably
acceptable to Landlord.  Tenant shall promptly provide written notice of
cancellation received by Tenant from its insurer.  Tenant shall deliver
certificates of said policies to Landlord on or before the Lease Commencement
Date and at least ten (10) days before the expiration dates thereof.  In the
event Tenant shall fail to procure such insurance, or to deliver such
certificate, and such failure continues for ten (10) days after written notice
thereof from Landlord Tenant, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
thirty (30) days after delivery to Tenant of bills therefor.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-26-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

10.5Subrogation.  Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder.  The parties each hereby waive all rights and
claims against each other for such losses, and waive all rights of subrogation
of their respective insurers, provided such waiver of subrogation shall not
affect the right to the insured to recover thereunder.  The parties agree that
their respective insurance policies do now, or shall, contain the waiver of
subrogation.

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by prudent owners of
Comparable Buildings and Tenant shall only be obligated to modify coverage once
every five (5) years.

11.DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall notify
Tenant within sixty (60) days after the date of the damage whether Landlord will
restore the Premises and Common Areas and, in Landlord’s reasonable judgment,
the time period within which the restoration can be completed.   If Landlord
elects to restore Premises and Common Areas, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas pursuant to plans
and specifications reasonably approved by Tenant.  Such restoration shall be to
substantially the same condition of the Premises and the Common Areas prior to
the casualty, except for modifications required by zoning and building codes and
other laws or any other modifications to the Common Areas deemed desirable by
Landlord, which are consistent with the character of the Project, provided that
access to the Premises and the parking facilities serving the Project shall not
be materially impaired. Landlord’s repair obligations shall include the Tenant
Improvements and Tenant’s Alterations installed in the Premises.  Landlord shall
not be liable for any inconvenience or annoyance to Tenant or its visitors, or
injury to Tenant's business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant's occupancy, and the
damaged portions of the Premises are not occupied by Tenant as a result thereof,
then during the time and to the extent the Premises are unfit for occupancy, the
Rent shall be abated in proportion to the ratio that the amount of rentable
square feet of the Premises which is unfit for occupancy for the purposes
permitted under this Lease bears to the total rentable square feet of the
Premises.  

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1,
Landlord may elect not to rebuild and/or restore the Premises, Building and/or
Project, and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after the date of the damage, such
notice to include a termination date giving Tenant sixty (60) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one (1) year after the date of the damage (when such repairs
are made without the payment of overtime or other premiums); (ii) the damage is
due to a risk that Landlord is not required to insure under this Lease (and does
not actually insure), and the cost of restoration exceed ten percent (10%) of
the replacement cost of the Building (unless Tenant agrees to pay any uninsured
amount in excess of such ten percent (10%)); or (iii) the damage occurs during
the last twelve (12) months of the Lease Term and will take more than sixty (60)
days to restore.  

11.3Tenant’s Option to Terminate.   Notwithstanding anything to the contrary in
Section 11.1 or 11.2, if (a) the damage occurs during the last twelve (12)
months of the Lease Term, and will take more than sixty (60) days to restore, or
(b) in the reasonable judgment of Landlord, the repairs cannot be completed
within eight (8) months days after the date of the damage (or are not in fact
completed within nine (9) months after the date of the damage), Tenant may
elect, no earlier than sixty (60) days after the date of the damage and not
later than sixty (60) days after Tenant’s receipt of Landlord’s notice of the
repair period, or within thirty (30) days after such repairs are not timely
completed,

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-27-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

to terminate this Lease by written notice to Landlord effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by Tenant.  

11.4Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

12.NONWAIVER        No provision of this Lease shall be deemed waived by either
party hereto unless expressly waived in a writing signed thereby.  The waiver by
either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained.  The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent.  No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due.  No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

13.CONDEMNATION        If the whole or any material part of the Premises,
Building or Project shall be taken by power of eminent domain or condemned by
any competent authority for any public or quasi-public use or purpose, or if any
adjacent property or street shall be so taken or condemned, or reconfigured or
vacated by such authority in such manner as to require the use, reconstruction
or remodeling of any part of the Premises, Building or Project, or if Landlord
shall grant a deed or other instrument in lieu of such taking by eminent domain
or condemnation, Landlord shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  If more than ten percent (10%) of the rentable square feet of the
Premises is taken, or if access to the Premises is substantially impaired, in
each case for a period in excess of ninety (90) days, Tenant shall have the
option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority.  Tenant shall not because of such taking
assert any claim against Landlord or the authority for any compensation because
of such taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant.  All Rent shall be apportioned as of the date
of such termination.  If any part of the Premises shall be taken, and this Lease
shall  not be so terminated, the Rent shall be proportionately abated.  Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure.  Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the
Premises.  Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

14.ASSIGNMENT AND SUBLETTING

14.1Transfers.  Except as permitted in Section 14.8 below, Tenant shall not,
without the prior written consent of Landlord, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-28-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

transfer, this Lease or any interest hereunder, permit any assignment, or other
transfer of this Lease or any interest hereunder by operation of law, sublet the
Premises or any part thereof, or enter into any license or concession agreements
or otherwise permit the occupancy or use of the Premises or any part thereof by
any persons other than Tenant and its employees, agents and contractors (all of
the foregoing are hereinafter sometimes referred to collectively as "Transfers"
and any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferee").  If Tenant desires Landlord's consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
"Transfer Notice") shall include (i) the proposed effective date of the
Transfer, which shall not be less than twenty (20) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
"Subject Space"), (iii) the material terms of the proposed Transfer and the
consideration therefor, including calculation of the "Transfer Premium", as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, and (v) any other information pertaining to the proposed
Transfer reasonably requested by Landlord within ten (10) business days after
its receipt of the Transfer Notice which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord (not to exceed $3,500 in the aggregate
for any particular Transfer), within thirty (30) days after written request by
Landlord.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice, and shall respond
within twenty (20) days following the receipt of a Transfer Notice and all
information required by the terms of Section 14.1 above.  If Landlord fails to
respond within such twenty (20) day period, then Tenant may send Landlord a
reminder notice setting forth such failure containing the following sentence at
the top of such notice in bold, capitalized font at least twelve (12) points in
size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS
DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S REQUEST FOR
TRANSFER" (the "Transfer Reminder Notice").  Any such Transfer Reminder Notice
shall include a complete copy of Tenant's Transfer Notice.  If Landlord fails to
respond within five (5) business days after receipt of a Transfer Reminder
Notice, then Tenant’ s Transfer for which Tenant requested Landlord's approval
shall be deemed approved by Landlord.  Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any Applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

If Landlord consents or is deemed to have consented to any Transfer pursuant to
the terms of this Section 14.2 (and does not exercise any recapture rights
Landlord may have under Section 14.4 of this Lease), Tenant may within six (6)
months after Landlord's consent, but not later than the expiration of said
six-month period, enter into such Transfer of the Premises or portion thereof,
upon substantially the same terms and conditions as are set forth in the
Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 of this
Lease, provided that if there are any material changes in the terms and
conditions from those specified in the Transfer Notice such that Landlord would
initially have been entitled to refuse its consent to such Transfer under this
Section 14.2, Tenant shall again submit

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-29-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, and after deduction of (i) any costs of improvements made to the
Subject Space in connection with such Transfer, (ii) brokerage commissions paid
in connection with such Transfer, (iii) reasonable legal fees incurred in
connection with such Transfer, (iv) any free base rent or other concessions
reasonably provided to the Transferee, and (v) any fees paid to Landlord under
Section 14.1.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.  The determination of the amount of Landlord's
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer which, together with all prior Transfers then remaining in effect,
would cause more than fifty percent (50%) of the Premises to be Transferred for
more than fifty percent (50%) of the then remaining Lease Term (taking into
account any extension of the Lease Term which has irrevocably been exercised by
Tenant), Tenant shall give Landlord notice (the "Intention to Transfer Notice")
of such contemplated Transfer (whether or not the contemplated Transferee or the
terms of such contemplated Transfer have been determined).  The Intention to
Transfer Notice shall specify the portion of and amount of rentable square feet
of the Premises which Tenant intends to Transfer (the "Contemplated Transfer
Space"), the contemplated date of commencement of the Contemplated Transfer (the
"Contemplated Effective Date"), and the contemplated length of the term of such
contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 14.4 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space.  Thereafter,
Landlord shall have the option, by giving written notice to Tenant within ten
(10) business days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space.  Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date.  In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, Landlord
shall be responsible at its cost for demising the recaptured space from the
remainder of the Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same.  If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the "Nine Month
Period") commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer subject to Landlord’s recapture right made during the
Nine Month Period, provided that any such Transfer is substantially on the terms
set forth in the Intention to Transfer Notice, and provided further that any
such Transfer shall be subject to the remaining terms of this Article 14.  If
such a Transfer is not so consummated within the Nine Month Period (or if a
Transfer is so consummated, then upon the expiration of the term of any Transfer
of such Contemplated Transfer Space consummated within such Nine Month Period),
Tenant shall again be required to submit a new Intention to Transfer Notice to
Landlord with respect any contemplated Transfer, as provided above in this
Section 14.4.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-30-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
a person which has the authority within Tenant's organization to certify the
same, setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. If Landlord has a reasonable basis for
determining that Tenant has understated the Transfer Premium, Landlord or its
authorized representatives shall have the right at all reasonable times upon
reasonable advanced notice to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof.  If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord's
reasonable, out-of-pocket costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
of the partners, or transfer of more than fifty percent (50%) of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) of the voting shares
of Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of more than fifty percent (50%) of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease beyond applicable notice and cure periods, Landlord is hereby irrevocably
authorized, as Tenant's agent and attorney-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant's obligations under this Lease) until
such default is cured.  Such Transferee shall rely on any representation by
Landlord that Tenant is in default hereunder, without any need for confirmation
thereof by Tenant.  Upon any assignment, the assignee shall assume in writing
all obligations and covenants of Tenant thereafter to be performed or observed
under this Lease.  No collection or acceptance of rent by Landlord from any
Transferee shall be deemed a waiver of any provision of this Article 14 or the
approval of any Transferee or a release of Tenant from any obligation under this
Lease, whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity that is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity that acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity that is the resulting entity of a merger or consolidation of Tenant
with another entity (each, a "Permitted Transferee"), shall not be deemed a
Transfer under this Article 14 (and for the avoidance of doubt, Sections 14.2,
14.3 and 14.4. shall not apply to such transaction), provided that (A) Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, and (C) such
Permitted Transferee described in subpart (ii) or (iii) above in connection with
an assignment shall have a tangible net worth (not including goodwill as an
asset) computed in accordance with

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-31-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

generally accepted accounting principles ("Net Worth") at least equal to
$150,000,000.00.  An assignee of Tenant's entire interest that is also a
Permitted Transferee may also be known as a "Permitted Assignee".  "Control," as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity.  No
such permitted assignment or subletting shall serve to release Tenant from any
of its obligations under this Lease.

15.SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
by casualty and repairs which are specifically made the responsibility of
Landlord hereunder excepted.  Upon such expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, and such items of furniture, equipment, free-standing
cabinet work, movable partitions and other articles of personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises, and
such similar articles of any other persons claiming under Tenant, as Landlord
may, in its sole discretion, require to be removed, and Tenant shall repair at
its own expense all damage to the Premises and Building resulting from such
removal.

15.3Environmental Assessment.  In connection with its surrender of the Premises,
Tenant shall submit to Landlord, at least one hundred twenty (120) days prior to
the expiration date of this Lease (or in the event of an earlier termination of
this Lease, as soon as reasonably possible following such termination), a Phase
I of the Premises by a competent and experienced environmental engineer or
engineering firm selected by Tenant and reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Phase I), which (i) evidences that the Premises are in a clean and
safe condition and free and clear of any Hazardous Materials in violation of
Environmental Laws; and (ii) includes a review of the Premises by an
environmental consultant for asbestos, mold, fungus, spores, and other moisture
conditions, on-site chemical use, and lead-based paint.  If such Phase I reveals
that Clean-up is required under any Environmental Laws, Tenant shall submit a
remediation plan prepared by a recognized environmental consultant and shall be
responsible for all costs of Clean-up, as more particularly provided in Section
5.3, above.

16.HOLDING OVER        If Tenant holds over after the expiration of the Lease
Term or earlier termination thereof, with the express or implied consent of
Landlord, such tenancy shall be from month-to-month only, and shall not
constitute a renewal hereof or an extension for any further term.  If Tenant
holds over after the expiration of the Lease Term of earlier termination
thereof, without the express or implied consent of Landlord, such tenancy shall
be deemed to be a tenancy by sufferance only, and shall not constitute a renewal
hereof or an extension for any further term.  In either case, Base Rent shall be
payable at a monthly rate equal to 150% of the Base Rent applicable during the
last rental period of the Lease Term under this Lease.  Such month-to-month
tenancy or tenancy by sufferance, as the case may be, shall be subject to every
other applicable term, covenant and agreement contained herein.  Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease.  The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-32-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

surrender the Premises within thirty (30) days following the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

17.ESTOPPEL CERTIFICATES        Within ten (10) business days following a
request in writing by Landlord, Tenant shall execute and deliver to Landlord an
estoppel certificate, which, as submitted by Landlord, shall be substantially in
the form of Exhibit D, attached hereto (or such other customary form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other factual information concerning
this Lease reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee.  Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project.  At any
time during the Lease Term (but not more than once in any calendar year unless
in connection with the sale or proposed sale, or the financing/refinancing, of
the Project or any portion thereof, upon a default by Tenant beyond any
applicable notice and cure period expressly set forth in this Lease, or upon the
filing of bankruptcy by Tenant), Landlord may require Tenant to provide Landlord
with a current financial statement and financial statements of the two (2) years
prior to the current financial statement year.  Such statements shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.  Landlord shall hold such statements
confidential.  Notwithstanding the foregoing, in the event that (i) stock in the
entity which constitutes Tenant under this Lease or the entity that controls
Tenant  is publicly traded on NASDAQ or a national stock exchange and Tenant’s
financials are therefore publicly available, and (ii) Tenant has its own,
separate and distinct 10K and 10Q filing requirements (as opposed joint or
cumulative filings with an entity that controls Tenant or with entities which
are otherwise affiliates of Tenant), then Tenant's obligation to provide
Landlord with any financial statements hereunder shall be deemed
satisfied.  Failure of Tenant to timely execute and deliver such estoppel
certificate, which failure continues for two (2) business days after a second
request therefor in writing from Landlord to Tenant, shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

18.SUBORDINATION        Landlord hereby represents and warrants to Tenant that
as of the date of this Lease the Project is not subject to any ground lease, or
to the lien of any mortgage or deed of trust.  Subject to the terms of this
Article 18, this Lease shall be subject and subordinate to all future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances hereafter in force against the Building or
Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  The subordination of this Lease to any such
future ground or underlying leases of the Building or Project or to the lien of
any mortgage, trust deed or other encumbrances, shall be subject to and
conditioned upon Tenant's receipt of a commercially reasonable subordination,
non-disturbance, and attornment agreement in favor of Tenant.  Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant.  Landlord's interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) business
days of request by Landlord, execute such further commercially reasonable
instruments or assurances consistent with this Article 18 as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-33-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

19.DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after written notice thereof from Landlord
to Tenant; or

19.1.2Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant specifying in detail Tenant’s failure to perform; provided
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30) day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure such default; or

19.1.3Abandonment (as defined by Applicable Laws) of all or a substantial
portion of the Premises by Tenant while Tenant is in default under this Lease;
or

19.1.4The failure by Tenant to observe or perform according to the provisions of
Sections 5.1 and 5.2, and Articles 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after written notice thereof from
Landlord to Tenant .

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.  

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-34-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  

19.3Subleases of Tenant.  If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.  

19.4Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.5Landlord Default.

19.5.1In General.  Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after written notice
thereof from Tenant to Landlord specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
the same cannot reasonably be cured within a thirty (30) day period, then
Landlord shall not be in default under this Lease if it shall diligently
commence such cure within such thirty (30) day period and thereafter diligently
pursue the same to completion.  Upon any such default by Landlord under this
Lease, Tenant may, except as otherwise specifically provided in this Lease to
the contrary, exercise any of its rights provided under this Lease at law or in
equity.

19.5.2Abatement of Rent.  In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord which is required due to
Landlord’s negligence, willful misconduct or breach of this Lease or which is
negligently performed by Landlord, (ii) any failure to perform any repair,
maintenance or alteration required by this Lease and which is reasonably within
the control of Landlord to correct, or (iii) any failure to provide services,
utilities or access to the Premises as required by this Lease and which is
reasonably within the control of Landlord to correct (and except

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-35-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

to the extent such failure is caused by the action or inaction of Tenant) (any
such set of circumstances as set forth in items (i), (ii) or (iii), above, to be
known as an "Abatement Event"), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord's receipt of any such notice (the "Eligibility
Period"), then the Base Rent, Tenant's Share of Direct Expenses, and Tenant's
obligation, if any, to pay for parking (to the extent not utilized by Tenant)
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use for the normal conduct of Tenant's business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not effectively
conduct its business from such remaining portion, then for such time after
expiration of the Eligibility Period during which Tenant is so prevented from
effectively conducting its business therein, the Base Rent and Tenant's Share of
Direct Expenses for the entire Premises and Tenant's obligation to pay for
parking, if any, shall be abated for such time as Tenant continues to be so
prevented from using, and does not use, the Premises.  If, however, Tenant
reoccupies any portion of the Premises during such period, the Rent allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  In addition, if, as a result of an Abatement Event,
Tenant is prevented from using, and does not use, the Premises or any portion
thereof for a continuous period of seventy five (75) days, then Tenant shall
have the right to terminate this Lease upon ten (10) days’ written notice to
Landlord, in which event this Lease shall terminate upon the expiration of such
ten (10) day period unless such use is restored within such ten (10) day
period.  In the event of any Abatement Event, Landlord shall diligently pursue
the remedy of the same as promptly as possible.  To the extent an Abatement
Event is caused by an event covered by Articles 11 or 13 of this Lease, then
Tenant's right to abate rent shall be governed by the terms of such Article 11
or 13, as applicable, and the Eligibility Period shall not be applicable
thereto.  Except as provided in this Section 19.5.2, nothing contained herein
shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.

20.COVENANT OF QUIET ENJOYMENT       Landlord covenants that Tenant, on paying
the Rent, charges for services and other payments herein reserved and on
keeping, observing and performing all the other terms, covenants, conditions,
provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, shall, during the Lease Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreements hereof without interference by any persons lawfully
claiming by or through Landlord.  The foregoing covenant is in lieu of any other
covenant express or implied.

21.LETTER OF CREDIT

21.1Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C") in the amount set forth in Section 8 of
the Lease Summary (the "L‑C Amount"), which L‑C shall be issued by a
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a local San Francisco Bay Area office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a rating from Standard and Poors
Corporation of A- or better (or any equivalent rating thereto from any successor
or substitute rating service selected by Lessor) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto)) (collectively, the “Bank’s
Credit Rating Threshold”), and which L‑C shall be substantially in the form of
Exhibit F, attached hereto or such other form as is reasonably acceptable to
Landlord.  Tenant shall pay all expenses, points and/or fees incurred by Tenant
in obtaining the L‑C.  The L‑C shall (i) be "callable" at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Lease and continuing
until the date (the "L‑C Expiration Date") that is no less than ninety-five (95)
days after the expiration of the Lease Term as the same may be extended, and
Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L‑C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the Uniform Customs and Practices for Documentary

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-36-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Credits (1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590.  Landlord, or its then managing agent, shall have the right to
draw down an amount up to the face amount of the L‑C if any of the following
shall have occurred or be applicable:  (A) such amount is due to Landlord under
the terms and conditions of this Lease, and has not been paid within applicable
notice and cure periods (or, if Landlord is prevented by Applicable Law from
providing notice, within the period for payment set forth in the Lease), or
(B) Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or any
state bankruptcy code (collectively, "Bankruptcy Code"), or (C) an involuntary
petition has been filed against Tenant under the Bankruptcy Code that is not
dismissed within thirty (30) days, or (D) the Lease has been rejected, or is
deemed rejected, under Section 365 of the U.S. Bankruptcy Code, following the
filing of a voluntary petition by Tenant under the Bankruptcy Code, or the
filing of an involuntary petition against Tenant under the Bankruptcy Code, or
(E) the Bank has notified Landlord that the L‑C will not be renewed or extended
through the L‑C Expiration Date, and Tenant has not provided a replacement L-C
that satisfies the requirements of this Lease at least thirty (30) days prior to
such expiration, or (F) Tenant is placed into receivership or conservatorship,
or becomes subject to similar proceedings under Federal or State law, or
(G) Tenant executes an assignment for the benefit of creditors, or (H) if any
of the Bank's Fitch Ratings (or other comparable ratings to the extent the Fitch
Ratings are no longer available) have been reduced below the Bank's Credit
Rating Threshold, and Tenant has failed to provide Landlord with a replacement
letter of credit, conforming in all respects to the requirements of this
Article 21 (including, but not limited to, the requirements placed on the
issuing Bank more particularly set forth in this Section 21.1 above), in the
amount of the applicable L‑C Amount, within ten (10) days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of the foregoing being an "L‑C Draw Event").  The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L‑C shall be deemed to fail to meet the
requirements of this Article 21, and, within ten (10) days following Landlord's
written notice to Tenant of such receivership or conservatorship (the "L‑C FDIC
Replacement Notice"), Tenant shall replace such L‑C with a substitute letter of
credit from a different issuer (which issuer shall meet or exceed the Bank's
Credit Rating Threshold and shall otherwise be acceptable to Landlord in its
reasonable discretion) and that complies in all respects with the requirements
of this Article 21.  If Tenant fails to replace such L‑C with such conforming,
substitute letter of credit pursuant to the terms and conditions of this
Section 21.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period).  Tenant shall be responsible for
the payment of any and all Tenant’s and Bank’s costs incurred with the review of
any replacement L‑C, which replacement is required pursuant to this Section or
is otherwise requested by Tenant.  In the event of an assignment by Tenant of
its interest in the Lease (and irrespective of whether Landlord's consent is
required for such assignment), the acceptance of any replacement or
substitute  letter of credit by Landlord from the assignee shall be subject to
Landlord's prior written approval, in Landlord's reasonable discretion, and the
actual, reasonable out-of-pocket attorney's fees incurred by Landlord in
connection with such determination shall be payable by Tenant to Landlord within
thirty (30) days of billing.

21.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H) above), draw upon the L‑C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant's breach or default of the Lease or
other L-C Draw Event and/or to compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of this Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code.  The use, application or retention of the L‑C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any Applicable Law, it being
intended that Landlord shall not first be required to proceed against the L‑C,
and such L‑C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled.  Tenant agrees and acknowledges that (i) the L‑C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L‑C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-37-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy
estate shall have any right to restrict or limit Landlord's claim and/or rights
to the L‑C and/or the proceeds thereof by application of Section 502(b)(6) of
the U. S. Bankruptcy Code or otherwise.

21.3Maintenance of L-C by Tenant.  If, as a result of any drawing by Landlord of
all or any portion of the L-C in accordance with the terms of this Article 21,
the amount of the L-C shall be less than the L-C Amount, Tenant shall, within
five (5) business days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency, and any such additional letter(s)
of credit shall comply with all of the provisions of this Article 21.  Tenant
further covenants and warrants that it will neither assign nor encumber the L-C
or any part thereof and that neither Landlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L‑C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than thirty (30) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L‑C Expiration Date upon the same terms as the expiring L‑C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises its option to extend the Lease Term pursuant to Section 2.2 of
this Lease then, unless the parties have agreed otherwise in writing, not later
than thirty (30) days prior to the commencement of the Option Term, Tenant shall
deliver to Landlord a new L C or certificate of renewal or extension evidencing
the L-C Expiration Date as thirty (30) days after the expiration of the Option
Term.  However, if the L‑C is not timely renewed, or if Tenant fails to maintain
the L‑C in the amount and in accordance with the terms set forth in this
Article 21, Landlord shall have the right to present the L‑C to the Bank in
accordance with the terms of this Article 21, and the proceeds of the L-C may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it will suffer as a result
of any breach or default by Tenant under this Lease.  In the event Landlord
elects to exercise its rights as provided above, (I) any unused proceeds shall
constitute the property of Landlord (and not Tenant’s property or, in the event
of a receivership, conservatorship, or a bankruptcy filing by, or on behalf of,
Tenant, property of such receivership, conservatorship or Tenant’s bankruptcy
estate) and need not be segregated from Landlord’s other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L‑C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.  If Landlord draws on the L-C due to Tenant’s failure to timely renew
or provide a replacement L-C, such failure shall not be considered a default
under this Lease and Landlord shall return such cash proceeds upon Tenant’s
presentation of a replacement L-C that satisfies the requirements of this Lease,
subject to reasonable satisfaction of any preference risk to Landlord.

21.4Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) its interest in and to the L-C to
another party, person or entity in connection with the assignment by Landlord of
its rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in under this Lease, and upon the transferee’s written
assumption of Landlord’s obligations under this Lease (including with respect to
the L-C), Landlord shall transfer the L-C to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole of said L-C to a
new landlord.  In connection with any such transfer of the L-C by Landlord,
Tenant shall, at Tenant's sole cost and expense, execute and submit to the Bank
such commercially reasonable applications, documents and instruments as may be
necessary to effectuate such transfer and, Tenant shall be responsible for
paying the Bank's transfer and processing fees in connection therewith; provided
that, Landlord shall have the right (in its sole discretion), but not the
obligation, to pay such fees on behalf of Tenant, in which case Tenant shall
reimburse Landlord within thirty (30) days after Tenant's receipt of an invoice
from Landlord therefor.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-38-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

21.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.  Tenant agrees not to
interfere in any way with any payment to Landlord of the proceeds of the L-C,
either prior to or following a "draw" by Landlord of all or any portion of the
L-C, regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw down all or any portion of the L-C.  No condition or
term of this Lease shall be deemed to render the L‑C conditional and thereby
afford the Bank a justification for failing to honor a drawing upon such L-C in
a timely manner.  Tenant shall not request or instruct the Bank of any L‑C to
refrain from paying sight draft(s) drawn under such L‑C.

21.6Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, and
reasonable actual out-of-pocket attorneys' fees, provided that at the time of
such refund, Tenant increases the amount of such L‑C to the amount (if any) then
required under the applicable provisions of this Lease.  Tenant acknowledges
that the presentment of sight drafts drawn under any L‑C, or the Bank's payment
of sight drafts drawn under such L‑C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor.  In the
event Tenant shall be entitled to a refund as aforesaid and Landlord shall fail
to make such payment within ten (10) business days after demand, Tenant shall
have the right to deduct the amount thereof from the next installment(s) of Base
Rent.

22.COMMUNICATIONS AND COMPUTER LINE        Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that Tenant shall use an
experienced and qualified contractor reasonably approved in writing by Landlord,
and comply with all of the other provisions of Articles 7 and 8 of this
Lease.  Tenant shall pay all costs in connection therewith.  Tenant shall have
no obligation to remove any Lines installed by Tenant located in or serving the
Premises upon the expiration or earlier termination of this Lease.

23.SIGNS

23.1Exterior Signage.  Tenant, at its sole cost and expense, may install (i) its
prorata share of identification signage on the existing monument sign located at
the Project, and (ii) at the entrance to the Building, and on the exterior of
the Building (collectively, "Tenant Signage"); provided, however, in no event
shall Tenant's Signage include an "Objectionable Name," as that term is defined
in Section 23.2 of this Lease.  All such signage shall be subject to Tenant's
obtaining all required governmental approvals.  All permitted signs shall be
maintained by Tenant at its expense in a good and safe condition and
appearance.  Upon the expiration or earlier termination of this Lease, Tenant
shall remove all of its signs at Tenant's sole cost and expense.  The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the
Project.  Tenant hereby acknowledges that, notwithstanding Landlord's approval
of Tenant's Signage, Landlord has made no representation or warranty to

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-39-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Tenant with respect to the probability of obtaining all necessary governmental
approvals and permits for Tenant's Signage.  In the event Tenant does not
receive the necessary governmental approvals and permits for Tenant's Signage,
Tenant's and Landlord's rights and obligations under the remaining TCCs of this
Lease shall be unaffected.  

23.2Objectionable Name.  Tenant's Signage shall not include a name or logo which
relates to an entity which is of a character or reputation, or is associated
with a political faction or orientation, which as reasonably determined by
Landlord is inconsistent with the quality of the Project, or which would
otherwise reasonably offend a landlord of the Comparable Buildings (an
"Objectionable Name").  Landlord hereby agrees that the following name, or any
reasonable derivation thereof, is not an Objectionable Name:  "Unity
Biotechnology."

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements visible from the exterior of the Premises or Building
which are installed and that have not been separately approved by Landlord may
be removed without notice by Landlord at the sole expense of Tenant.  Any signs,
window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its reasonable discretion.

23.4Termination of Right to Tenant's Signage.  The rights contained in this
Article 23 shall be personal to Original Tenant and any Transferee approved or
deemed approved by Landlord under Article 14 or any transferee under a
transaction not subject to Landlord’s consent under Article 14, and may only be
exercised and maintained by such parties (and not any other assignee, sublessee
or other transferee of the Original Tenant's interest in this Lease) to the
extent (x) they are not in default under this Lease (beyond any applicable
notice and cure period) and (y) with respect to any signage on the exterior of
the Building, if they lease at least fifty percent (50%) of the rentable square
footage of the Building.

24.COMPLIANCE WITH LAW        Landlord shall promptly comply with and be
responsible, at its sole cost and expense, except to the extent permitted to be
included in Operating Expenses pursuant to Section 4.2.4 above, to comply with
all Applicable Laws with respect to the Base Building and Common Areas, and
Landlord shall make all alterations to the Base Building and Common Areas as are
required to comply with Applicable Laws (but subject to possible reimbursement
by Tenant pursuant to the terms hereof).  Tenant shall not do anything or suffer
anything to be done in or about the Premises or the Project which will in any
way conflict with any law, statute, ordinance, code or other governmental rule,
regulation or requirement now in force or which may hereafter be enacted or
promulgated (collectively, "Applicable Laws").  After the Lease Commencement
Date, at its sole cost and expense, Tenant shall promptly comply with all such
Applicable Laws with respect to the Premises, and Tenant shall make all
alterations to the Premises as are required to comply with Applicable Laws.  The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said Applicable Laws, shall be conclusive of that
fact as between Landlord and Tenant.  Notwithstanding the foregoing, to the
extent Landlord's compliance obligations set forth in the first sentence of this
Article 24 (a) are triggered by Alterations which are Specialty Improvements
made by Tenant to the Premises after completion of the Tenant Improvements (with
the parties acknowledging that responsibility for compliance with Applicable
Laws regarding or triggered by the Tenant Improvements is Landlord’s
responsibility pursuant to Exhibit B and is not governed by this Article 24) or
by Tenant's particular manner of use of the Premises (as distinguished from the
Permitted Use), and (b) are not to correct violations of Applicable Law existing
as of the Lease Commencement Date (any such compliance obligations satisfying
the criteria in subsections (a), and (b), the “Tenant Reimbursable
Obligations”), Tenant shall reimburse Landlord for the cost incurred by Landlord
for the Tenant Reimbursable Obligations within thirty (30) days after receipt of
an invoice from Landlord.  For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
as of the date of this Lease the Project, Building and Premises have not
undergone inspection by a Certified Access Specialist (CASp).  As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as
follows:  "A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-40-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

any repairs necessary to correct violations of construction-related
accessibility standards within the premises."  In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows:  (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant's sole cost and expense, by a CASp
reasonably approved in advance by Landlord; and (b) Tenant, at its cost, is
responsible for making any repairs or modifications within the Premises to
correct violations of construction-related accessibility standards identified by
any such CASp inspection requested by Tenant.  

25.LATE CHARGES        If any installment of Rent or any other sum due from
Tenant shall not be received by Landlord or Landlord's designee within five (5)
business days after Tenant's receipt of written notice from Landlord that said
amount is due, then Tenant shall pay to Landlord a late charge equal to four
percent (4%) of the overdue amount plus any reasonable attorneys' fees incurred
by Landlord by reason of Tenant's failure to pay Rent and/or other charges when
due hereunder; provided, however, with regard to the first such failure in any
twelve (12) month period, Landlord will waive such late charge and attorneys’
fees to the extent Tenant cures such failure within five (5) business days
following Tenant's receipt of written notice from Landlord that the same was not
received when due.  The late charge shall be deemed Additional Rent and the
right to require it shall be in addition to all of Landlord's other rights and
remedies hereunder or at law and shall not be construed as liquidated damages or
as limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus three (3) percentage points, and (ii)
the highest rate permitted by Applicable Law.

26.LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor:  (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant's defaults pursuant to the provisions
of Section 26.1; and (ii) sums equal to all losses, costs, liabilities, damages
and expenses finally adjudicated and for which Tenant is responsible under
Article 10 of this Lease.  Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

27.ENTRY BY LANDLORD        Landlord reserves the right, upon not less than one
(1) business day's prior notice to Tenant (except in the case of an Emergency)
to enter the Premises at all reasonable times to (i) inspect them; (ii) show the
Premises to prospective purchasers, or to current or prospective mortgagees,
ground or underlying lessors or insurers or, during the last nine (9) months of
the Lease Term, to prospective tenants; (iii) post notices of nonresponsibility
(to the extent applicable pursuant to then Applicable Law); or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment,
in each case as authorized under this Lease. Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in this Lease, and
may take such reasonable steps as required to accomplish the stated
purposes.  In an Emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.   Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant's use of or access to the Premises or business
operations in connection with any such entry and shall comply with Tenant’s
reasonable security measures, including that Tenant may require that Landlord be
accompanied by an employee of Tenant during any such entry into the Premises by

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-41-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Landlord (except in the event of an Emergency in which case no escort shall be
required); provided, however, that in no event shall the unavailability of such
escort at the time that Landlord is permitted to enter the Premises delay
Landlord's entry into the Premises as permitted hereunder.  Without limiting the
foregoing, except in an Emergency, Landlord shall not enter into any portion of
the Premises used for vivarium purposes or enter into any portion of the
Premises identified to Landlord as an area containing sensitive business
information unless accompanied by a representative of Tenant.  Landlord shall
hold confidential any information regarding Tenant’s business that it may learn
as a result of any such entry.

28.TENANT PARKING        Without additional charge, throughout the Lease Term,
Tenant shall have the right to use the amount of parking set forth in Section 9
of the Summary, in the on-site parking facility (or facilities) which serve the
Project.  Tenant shall abide by all reasonable and non-discriminatory rules and
regulations which are prescribed from time to time and either posted at the
parking facility or provided to Tenant in writing for the orderly operation and
use of the parking facility where the parking passes are located (including any
sticker or other identification system established by Landlord and the
prohibition of vehicle repair and maintenance activities in the parking
facilities), and shall cooperate in seeing that Tenant's employees and visitors
also comply with such rules and regulations.  Tenant's use of the Project
parking facility shall be at Tenant's sole risk and Tenant acknowledges and
agrees that Landlord shall have no liability whatsoever for damage to the
vehicles of Tenant, its employees and/or visitors, or for other personal injury
or property damage or theft relating to or connected with the parking rights
granted herein or any of Tenant's, its employees' and/or visitors' use of the
parking facilities, except to the extent caused by the negligence or willful
misconduct of Landlord or its agents, employees or contractors.  

29.MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is temporarily obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever commercially reasonable documents are
reasonably required therefor and to deliver the same to Landlord within ten (10)
business days following a request therefor.  At the request of Landlord or any
mortgagee or ground lessor, Tenant agrees to execute a short form of Lease and
deliver the same to Landlord within ten (10) business days following the request
therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-42-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

29.6Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant that are then due and
payable hereunder, in such order and amounts as Landlord, in its sole
discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project (including any rental, insurance, sale and/or
condemnation proceeds derived therefrom).  Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant.  The limitations of liability
contained in this Section 29.13 shall inure to the benefit of Landlord's and the
Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns.  Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this
Lease.  Notwithstanding any contrary provision herein, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant's business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring, or loss to
inventory, scientific research, scientific experiments, laboratory animals,
products, specimens, samples, and/or scientific, business, accounting and other
records of every kind and description kept at the premises and any and all
income derived or derivable therefrom; similarly, notwithstanding any contrary
provision herein, except and then only to the extent as set forth in Article 16
above, neither Tenant nor the Tenant Parties shall be liable under any
circumstances for injury or damage to, or interference with, Landlord’s
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-43-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

and understandings, if any, between the parties hereto or displayed by Landlord
to Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease.  None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Landlord
or Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally.  Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

BAYSIDE AREA DEVELOPMENT, LLC
c/o HCP Life Science Estates
c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA  92614
Attn:  Legal Department


with a copy to:

BAYSIDE AREA DEVELOPMENT, LLC
c/o HCP Life Science Estates

950 Tower Lane, Suite 1650

Foster City, CA 94404

 

and

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-44-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

29.19Joint and Several.  If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.  

29.20Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of California and that Tenant has full right and authority
to execute and deliver this Lease and that each person signing on behalf of
Tenant is authorized to do so.  In such event, Tenant shall, within ten (10)
days after execution of this Lease, deliver to Landlord satisfactory evidence of
such authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in the State of California.

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT'S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Landlord shall be responsible for paying a commission to the
Brokers in connection with this Lease pursuant to a separate agreement.  Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.  The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-45-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

to the contrary and agrees that if Landlord fails to perform its obligations set
forth herein, Tenant shall not be entitled to make any repairs or perform any
acts hereunder at Landlord's expense or to any setoff of the Rent or other
amounts owing hereunder against Landlord (except to the extent otherwise
expressly provided in this Lease).

29.26Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its reasonable out-of-pocket costs incurred
as a result of such change) and, subject to Article 23 above, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion,
desire.  Tenant shall not use the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Landlord acknowledges that while this Lease is in effect,
Landlord and its Representatives (as defined below) may have access to
proprietary information or material non-public information about Tenant, a
publicly traded company.  Landlord and its Representatives shall not disclose
such proprietary information or material non-public information about Tenant,
provided that in no event shall any disclosure as required by Applicable Law,
court order or a governmental agency, or to Landlord’s financial, legal,
accounting consultants, lenders, assignees, purchasers, partners, members and
investors be deemed a breach of the foregoing (provided Landlord shall
communicate the confidential nature of such information).  As used herein,
“Representatives” means the officers, directors, employees, agents, advisors,
subcontractors, and consultants of a party and its affiliate.

29.29Development of the Project.  

29.29.1Subdivision.  Landlord, at its sole cost and expense, reserves the right
to subdivide all or a portion of the buildings and Common Areas.  Tenant agrees
to execute and deliver, upon demand by Landlord and in the commercially
reasonable form requested by Landlord, any additional documents needed to
conform this Lease to the circumstances resulting from a subdivision and any all
maps in connection therewith.  Notwithstanding anything to the contrary set
forth in this Lease, the separate ownership of any buildings and/or Common Areas
by an entity other than Landlord shall not affect the calculation of Direct
Expenses or Tenant's payment of Tenant's Share of Direct Expenses or materially
and adversely change the rights and obligations of Tenant hereunder.

29.29.2Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project may be under construction by Landlord following
Tenant's occupancy of the Premises, and that such construction may temporarily
for a commercially reasonable period of time result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project.  Landlord hereby agrees that Landlord shall perform all
construction in a good and workmanlike manner, in accordance with all Applicable
Laws, and further agrees to perform any such construction in a manner reasonably
calculated to minimize interference with Tenant's use of (including without
limitation, Tenant’s vivarium operations) or access to the Premises or the
parking facilities serving the Project.  Subject to the terms of Section 19.5 of
this Lease, Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction
performed in accordance with this Section 29.29.2.  Landlord shall provide not
less than ten (10) business days’ prior written notice to Tenant of any
construction that may impact Tenant’s use of or access to the Premises the
parking facilities and accommodate reasonable requests of Tenant with respect to
the same to delay the scheduling of or to minimize the impact of such
construction on Tenant’s business operations at the Premises..  

29.30No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-46-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

29.31Transportation Management.  Tenant shall fully comply with all present or
future governmentally mandated programs intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall use commercially reasonable efforts to take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-47-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

BAYSIDE AREA DEVELOPMENT, LLC,
a Delaware limited liability company

By:         

Print Name

Its:         

 

TENANT:

 

UNITY BIOTECHNOLOGY, INC.,
a Delaware corporation

By:         

Print Name

Its:         

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

-48-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

285 EAST GRAND AVENUE

OUTLINE OF PREMISES

[gzdbt4joaqjd000001.jpg]

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT A

-1-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

[gzdbt4joaqjd000002.jpg]

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT A

-2-

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

285 EAST GRAND AVENUE

PROJECT SITE PLAN

 

[gzdbt4joaqjd000003.jpg]

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT A-1

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

285 EAST GRAND AVENUE

TENANT WORK LETTER

1.

Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

(a)

Approved TI Plans: Plans and specifications prepared by the applicable Architect
for the Tenant Improvements and approved by Landlord and Tenant in accordance
with Paragraph 2 of this Tenant Work Letter, subject to further modification
from time to time to the extent provided in and in accordance with such
Paragraph 2.

(b)

Architect:  CAC Architects.

(c)

Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

(d)

Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

(e)

General Contractor:  Landmark Builders. Tenant shall have no right to direct or
control such General Contractor.

(f)

Landlord's TI Work: Any Tenant Improvements which Landlord is to construct or
install pursuant to this Tenant Work Letter.

(g)

Project Manager. Project Management Advisors, Inc., or any other project manager
designated by Landlord in its reasonable  discretion from time to time to act in
a supervisory, oversight, project management or other similar capacity on behalf
of Landlord in connection with the design and/or construction of the Tenant
Improvements and the oversight of the General Contractor.

(h)

Punch List Work: Minor corrections of construction or decoration details, and
minor mechanical adjustments, that are required in order to cause any applicable
portion of the Tenant Improvements as constructed to conform to the Approved
Plans in all material respects and that do not materially interfere with
Tenant's use or occupancy of the Building and the Premises.

(i)

Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

(j)

Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed) beyond December 4, 2019:

(i)

Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in
connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;

(ii)

Any delay resulting from Tenant Change Requests initiated by Tenant, including
any delay resulting from the need to revise any drawings or obtain further
governmental approvals as a result of any such Tenant Change Request; or

(iii)

Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

Landlord shall promptly notify Tenant in writing of any potential Tenant Delay
and Tenant shall have two (2) business days after receipt of Landlord’s notice
to cure the same before it constitutes Tenant Delay.  In addition, Landlord
shall use commercially reasonable efforts to mitigate any potential Tenant
Delay.

(k)

Tenant Improvements: The improvements to or within the Building shown on the
Approved Plans from time to time and to be constructed by Landlord pursuant to
the Lease and this Tenant Work Letter. The term "Tenant Improvements" does not
include the improvements existing in the Building and Premises at the date of
execution of the Lease.

(l)

Unavoidable Delays: Delays due to acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargoes, inability (despite the exercise of
due diligence) to obtain supplies, materials, fuels or permits, or other causes
or contingencies (excluding financial inability) beyond the reasonable control
of Landlord or Tenant, as applicable.

(m)

Capitalized terms not otherwise defined in this Tenant Work Letter shall have
the definitions set forth in the Lease.

2.

Plans and Construction. Landlord and Tenant shall comply with the procedures set
forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

(a)

Approved Plans and Working Drawings for Tenant Improvements.  Prior to the date
of the Lease, Landlord and Tenant mutually approved schematic plans and outline
specifications for the Tenant Improvements prepared by the Architect (the
“Approved Schematic Plans”), which Approved Schematic Plans are attached hereto
as Schedule 2. Following the execution of this Lease, Tenant shall cause to be
prepared, promptly and with reasonable diligence (assuming timely delivery by
Landlord of any information and decisions required to be furnished or made by
Landlord in order to permit preparation of final working drawings, all of which
information and decisions Landlord will deliver promptly and with reasonable
diligence), and delivered to Landlord for approval (which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord) final detailed
working drawings and specifications for the Tenant Improvements, including
(without limitation) any applicable life safety, mechanical, electrical and
plumbing working drawings and final architectural drawings (collectively, “Final
TI Working Drawings”), which Final TI Working Drawings shall substantially
conform to the Approved Schematic Plans.  Upon receipt from Tenant of proposed
Final TI Working Drawings, any other plans and specifications, or any revisions
or resubmittals of any of the foregoing, as applicable, Landlord shall promptly
and diligently (and in all events within 10 days after receipt in the case of an
initial submittal of proposed Final TI Working Drawings, and within 7 days after
receipt in the case of any other plans and specifications or any revisions or
resubmittals of any of the foregoing) either approve such proposed Final TI
Working Drawings or other plans and specifications, as applicable, or set forth
in writing with particularity any changes necessary to bring the aspects of such
proposed Final TI Working Drawings or other plans and specifications into a form
which will be reasonably acceptable to Landlord.  If Landlord fails to respond
within such ten (10) day or seven (7) day period, as applicable, then Tenant may
send Landlord a reminder notice via email to Scott Bohn <sbohn@HCPI.COM> and
Natalia De Michele <ndemichele@HCPI.COM> setting forth such failure containing
the following sentence at the top of such notice in bold, capitalized font at
least twelve (12) points in size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE
WITHIN TWO (2) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF
TENANT'S FINAL TI WORKING DRAWINGS" (the "Tenant Improvements Reminder
Notice").  Any such Tenant Improvements Reminder Notice shall include a complete
copy of the Final TI Working Drawings.  If Landlord fails to respond within two
(2) business days after receipt of a Tenant Improvements Reminder Notice, then
Tenant’s Final TI Working Drawings for which Tenant requested Landlord's
approval shall be deemed approved by Landlord.  Upon approval of the Final TI
Working Drawings by Landlord and Tenant, the Final TI Working Drawings shall
constitute the “Approved TI Plans,” superseding (to the extent of any
inconsistencies) any inconsistent features of the previously existing Approved
Schematic Plans.

(b)

Cost of Improvements.  “Cost of Improvement” shall mean, with respect to any
item or component for which a cost must be determined in order to allocate such
cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components):  (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in order
to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the TI
Architect for such item or component and an electrical engineer, mechanical
engineer and civil engineer, if applicable); (iv) sales and use taxes; (v)
testing and inspection costs; (vi) the cost of power, water and other utility
facilities and the cost of collection and removal of debris required in
connection with construction of such item or component; (vii) costs for
builder’s risk insurance; and (viii) all other “hard” and “soft” costs incurred
in the construction of such item or component in accordance with the Approved TI
Plans (if applicable) and this Tenant Work Letter; provided that the Cost of
Improvements shall not include any internal or third-party costs incurred by
Landlord.  Further, the Cost of Improvements shall not include any costs
incurred by Landlord to bring the Base Building or Common Areas into compliance
with Applicable Laws as of the Lease Commencement Date (including without
limitation, with respect to any alterations or improvements to the same that are
triggered by the Tenant Improvements) or satisfy Landlord’s warranty and
delivery obligations under Section 1.1.1 and Section 5.3.1.4 of the Lease.

(c)

Construction of Landlord's TI Work. Following completion of the Approved TI
Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements.  Upon receipt of such permits and approvals, Landlord shall, at
Tenant's expense (subject to Landlord's payment of the Tenant Improvement
Allowance), construct and complete the Tenant Improvements substantially in
accordance with the Approved TI Plans, subject to Unavoidable Delays and Tenant
Delays (if any). Such construction shall be performed in a neat, good and
workmanlike manner and shall comply with and conform to all Applicable Laws and
Underlying Documents applicable thereto in force at the time such work is
completed.  Landlord shall cause Landmark Builders to bid on general conditions
and fee for construction of the Tenant Improvements and provide an estimate for
the direct cost of the Tenant Improvements.  Tenant shall also have the right to
approve all subcontractors engaged by the General Contractor, which
subcontractors shall be competitively bid and which approval shall not be
unreasonably withheld, conditioned or delayed.  

(d)

Changes.

(i)

If Landlord determines at any time that changes in the Final TI Working Drawings
or in any other aspect of the Approved TI Plans relating to any item of
Landlord's TI Work are required as a result of Applicable Laws, or are required
at the insistence of the applicable governmental authority whose approval is
required with respect to Landlord’s TI Work, or are required as a result of
unanticipated conditions encountered in the course of construction, then
Landlord shall promptly (A) advise Tenant of such circumstances and (B) at
Tenant's sole cost and expense, subject to Landlord's payment of the Tenant
Improvement Allowance (subject to Landlord’s responsibilities under Section 2(b)
above), cause revised Final TI Working Drawings to be prepared by the Architect
and submitted to Tenant, for Tenant's information.

(ii)

If Tenant at any time desires any changes, alterations or additions to the Final
TI Working Drawings, Tenant shall submit a detailed written request to Landlord
specifying such changes, alterations or additions (a "Tenant Change
Request").  Upon receipt of any such request, Landlord shall within five (5)
business days thereafter notify Tenant of (A) whether the matters proposed in
the Tenant Change Request are approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord), (B) Landlord's
estimate of the number of days of delay, if any, which shall be caused in the
construction of the Tenant Improvements by such Tenant Change Request if
implemented (including, without limitation, delays due to the need to obtain any
revised plans or drawings and any governmental approvals), and (C) Landlord's
estimate of the increase, if any, which shall occur in the cost of construction
of the Tenant Improvements affected by such Tenant Change Request if such Tenant
Change Request is implemented (including, but not limited to, any costs of
compliance with laws or governmental regulations that become applicable because
of the implementation of the Tenant Change Request). If Landlord approves the
Tenant Change Request and Tenant notifies Landlord in writing, within three (3)
business days after receipt of such notice from Landlord, of Tenant's approval
of the Tenant Change Request (including the estimated delays and cost increases,
if any, described in Landlord's notice), then Landlord shall cause such Tenant
Change Request to be implemented and Tenant shall be responsible for all actual
costs or cost increases resulting from or attributable to the implementation of
the Tenant Change Request, and any delays resulting therefrom which shall cause
construction of Landlord’s TI Work to be delayed beyond December 4, 2019 shall
be deemed to be a Tenant Delay (subject to Landlord's payment

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-3-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

of the Tenant Improvement Allowance). If Tenant fails to notify Landlord in
writing of Tenant's approval of such Tenant Change Request within said three (3)
business day period, then such Tenant Change Request shall be deemed to be
withdrawn and shall be of no further effect.

(d)

Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's and Landlord’s compliance with its obligations
under this Tenant Work Letter and under the Lease with respect to the design and
construction of the Tenant Improvements. Tenant acknowledges the foregoing
delegation and request, and agrees to cooperate reasonably with Project Manager
as Landlord's representative pursuant to such delegation and request.  Fees and
charges of Project Manager for such services shall be at Tenant's sole expense,
subject to Landlord's payment of the Tenant Improvement Allowance.  Such fees
shall equal the sum of (X) the product of (A) 2.65% and (B) the amount of the
Tenant Improvement Allowance and Additional TI Allowance which Tenant elects to
utilize, and (Y) the product of (C) 2.0% and (D) the amount of Tenant Funds
Amount which Tenant elects to utilize.

3.

Completion.

(a)

When Landlord receives written certification from Architect that construction of
the Tenant Improvements in the Building has been completed in accordance with
the Approved TI Plans (except for Punch List Work), Landlord shall prepare and
deliver to Tenant a certificate signed by both Landlord and Architect (the
"Substantial Completion Certificate") (i) certifying that the construction of
the Tenant Improvements has been substantially completed in a good and
workmanlike manner in accordance with the Approved TI Plans in all material
respects, subject only to completion of Punch List Work, and specifying the date
of that completion, and (ii) certifying that the Tenant Improvements comply in
all material respects with all laws, rules, regulations, codes, ordinances,
requirements, covenants, conditions and restrictions applicable thereto at the
time of such delivery.  Upon receipt by Tenant of the Substantial Completion
Certificate and tender of possession of the Premises by Landlord to Tenant, and
receipt of any certificate of occupancy or its legal equivalent, or other
required sign-offs from any applicable governmental authority, allowing the
legal occupancy of the Premises, the Tenant Improvements will be deemed
delivered to Tenant and "Ready for Occupancy" for all purposes of the Lease
(subject to Landlord's continuing obligations with respect to any Punch List
Work, and to any other express obligations of Landlord under the Lease or this
Tenant Work Letter with respect to such Tenant Improvements).

(b)

Promptly following delivery of the Substantial Completion Certificate for the
Tenant Improvements in the Building, Project Manager or other representatives of
Landlord shall conduct one or more "walkthroughs" of the Building with Tenant
and Tenant's representatives, to identify any items of Punch List Work that may
require correction and to prepare a joint punch list reflecting any such items,
following which Landlord shall diligently complete the Punch List Work reflected
in such joint punch list. At any time within thirty (30) days after delivery of
such Substantial Completion Certificate, Tenant shall be entitled to submit one
or more lists to Landlord supplementing such joint punch list by specifying any
additional items of Punch List Work to be performed on the applicable Tenant
Improvements, and upon receipt of such list(s), Landlord shall diligently
complete such additional Punch List Work. Promptly after Landlord provides
Tenant with the Substantial Completion Certificate and completes all applicable
Punch List Work for the Building, Landlord shall cause the recordation of a
Notice of Completion (as defined in the California Civil Code) with respect to
the Tenant Improvements.

(c)

The General Contractor shall furnish at a minimum an industry standard one (1)
year warranty covering all Tenant Improvements. All construction, product and
equipment warranties and guaranties obtained by Landlord with respect to the
Tenant Improvements shall, to the extent reasonably obtainable, include a
provision that such warranties and guaranties shall also run to the benefit of
Tenant, and Landlord shall cooperate with Tenant in a commercially reasonable
manner to assist in enforcing all such warranties and guaranties for the benefit
of Tenant. Landlord shall cause Tenant to be named as an additional insured on
the general liability insurance and Landlord shall cause the General Contractor
to maintain worker’s compensation insurance pursuant to applicable state and
local statutes and regulations.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-4-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

(d)

Notwithstanding any other provisions of this Tenant Work Letter or of the Lease,
if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, then the Premises shall be deemed
to have been Ready for Occupancy on the date the Premises would have been Ready
for Occupancy absent such Tenant Delay.

4.

Payment of Costs.  

(a)

Tenant Improvement Allowance.  Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount equal to $125.00 per rentable square foot of
the Premises (i.e., $7,831,875.00 based upon 62,655 rentable square feet in the
Premises) (the "Tenant Improvement Allowance"), which amount is being made
available by Landlord to be applied towards the Cost of Improvements for the
construction of the Tenant Improvements in the Premises, less any reduction in
or charge against such amount pursuant to any applicable provisions of this
Tenant Work Letter.  Tenant shall be responsible, at its sole cost and expense,
for payment of the entire Cost of Improvements of the Tenant Improvements in
excess of the Tenant Improvement Allowance (such excess amount is referred to
herein as the "Tenant Funds Amount", including (but not limited to) any costs or
cost increases incurred as a result of delays (unless caused by Landlord),
governmental requirements or unanticipated conditions (unless caused by
Landlord), and for payment of any and all costs and expenses relating to any
alterations, additions, improvements, furniture, furnishings, equipment,
fixtures and personal property items which are not eligible for application of
Tenant Improvement Allowance funds under the restrictions expressly set forth
below in this paragraph, but Tenant shall be entitled to use or apply the entire
Tenant Improvement Allowance toward the Cost of Improvements of the Tenant
Improvements (subject to any applicable restrictions, conditions, limitations,
reductions or charges set forth in the Lease or in this Tenant Work Letter)
prior to being required to expend any of Tenant’s own funds for the Tenant
Improvements.  The funding of the Tenant Improvement Allowance shall be made on
a monthly basis or at other convenient intervals mutually approved by Landlord
and Tenant and in all other respects shall be based on such commercially
reasonable disbursement conditions and procedures as Landlord, Project Manager
and Landlord’s lender (if any) may reasonably prescribe.  Notwithstanding the
foregoing provisions, under no circumstances shall the Tenant Improvement
Allowance or any portion thereof be used or useable by Tenant for any moving or
relocation expenses of Tenant, or for any Cost of Improvement (or any other cost
or expense) associated with any moveable furniture or trade fixtures, personal
property or any other item or element which, under the applicable provisions of
the Lease, will not become Landlord’s property and remain with the Building upon
expiration or termination of the Lease.  

(b)

Additional TI Allowance.  In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
the Lease Commencement Date, to use up to $45.00 per rentable square foot of the
Premises (i.e., up to $2,819,475.00) (the "Additional TI Allowance") towards the
payment of the costs of the Tenant Improvement Allowance Items.  In the event
Tenant exercises its right to use all or any portion of the Additional TI
Allowance, Tenant shall be required to pay Landlord, commencing on the Lease
Commencement Date (the "Additional Payment Commencement Date"), the "Additional
TI Allowance Payment," as that term is defined below, in consideration of
Landlord provision of the Additional TI Allowance.  The "Additional TI Allowance
Payment" shall be determined as the missing component of an annuity, which
annuity shall have (i) the amount of the Additional TI Allowance utilized by
Tenant as the present value amount, (ii) a number equal to the number of full
calendar months then remaining in the Lease Term as the number of payments,
(iii) a monthly interest factor equal to 0.75%, which is equal to nine percent
(9%) divided by twelve (12) months per year, and (iv) the Additional TI
Allowance Payment as the missing component of the annuity.  Following the
calculation of the Additional TI Allowance Payment, Landlord and Tenant will
enter into a lease amendment to confirm the amount thereof.  Any portion of the
Additional TI Allowance which has not been claimed or drawn by Tenant prior to
December 31, 2020, shall expire and shall no longer be available to Tenant
thereafter.  

(c)

Tenant Funds.  For additional funds required to complete the cost of the work,
that are in excess of, or elected by Tenant to be used in place of the Tenant
Improvement Allowance, and the Additional TI Allowance, these shall be
considered "Tenant Funds."  The total cost to construct the Tenant Improvements
as managed by Landlord and the Project Manager under this Work Letter shall be
the "Project Budget."  Landlord understands that at the time of the agreed upon
Guaranteed Maximum Price (GMP), the Tenant Funds amount is an estimate and exact
costs will not be known until project closeout.  Tenant is required, at the time
of agreement of the GMP, to provide a

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-5-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

purchase order to Landlord for the full estimated amount of the Tenant Funds,
provided that Tenant shall not be required to make payment, if any, until the
close out of the project and a true up of costs are provided to Tenant.  In the
event the Tenant Funds at project closeout are less than the amount agreed upon
within the Project Budget, Landlord will only bill Tenant for the Tenant Funds
that have been utilized.  In the event the Tenant Funds exceed the amount agreed
upon within the Project Budget, through added scope changes requested by Tenant,
the Tenant shall provide additional purchase orders to Landlord, which will be
included in the Tenant Change Request process that the Landlord’s representative
administers.

5.

No Agency. Nothing contained in this Tenant Work Letter shall make or constitute
Tenant as the agent of Landlord.

6.

Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord's or Tenant's approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord's or Tenant's approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated.

7.

Removal of Tenant Improvements.  Landlord hereby acknowledges that the Tenant
Improvements constructed pursuant to the terms of this Tenant Work Letter shall
not be subject to removal upon the expiration or earlier termination of this
Lease.

8.

Time Deadlines.  Each of Landlord and Tenant shall use commercially reasonable,
good faith, efforts and all due diligence to cooperate with the Architect,
General Contractor and the other to complete all phases of the construction
drawings set forth in this Tenant Work Letter and the permitting process and to
receive the permits as soon as possible after the execution of the Lease.  The
applicable anticipated dates for approval of items, plans and drawings,
submittal for issuance of permits, and completion of the Tenant Improvements as
described in this Tenant Work Letter are set forth and further elaborated upon
in Schedule 1 to this Exhibit B attached hereto (the "Time Deadlines"), attached
hereto.  Each of Landlord and Tenant agrees to utilize commercially reasonable
efforts to comply with the Time Deadlines.

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT B

-6-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TIME DEADLINES

 

[gzdbt4joaqjd000004.jpg]

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

SCHEDULE 1

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

APPROVED SCHEMATIC PLANS

 

[gzdbt4joaqjd000005.jpg]

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

SCHEDULE 2

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

[gzdbt4joaqjd000006.jpg]

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

SCHEDULE 2

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

EXHIBIT C

285 EAST GRAND AVENUE

NOTICE OF LEASE TERM DATES

To:

_______________________
_______________________
_______________________
_______________________


 

Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the building located at  ___________________________, California.

Gentlemen:

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

 

"Landlord":

 

 

 

                                                                             ,

 

a                                                                           

 

 

 

By:                                                                       

 

Its:                                                                   

 

Agreed to and Accepted as
of                , 200  .

 

 

 

"Tenant":

 

                                                                             

 

a                                                                           

 

 

 

By:                                                                       

 

Its:                                                                   

 

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT C

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

EXHIBIT D

285 EAST GRAND AVENUE

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20___ by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises consisting of the entire
office building located at ______________________________, California, certifies
as follows as of the date hereof:

1.

Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.

The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.

3.

Base Rent became payable on ____________.

4.

The Lease is in full force and effect and has not been modified, supplemented or
amended in any way except as provided in Exhibit A.

5.

Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto which are
in effect as of the date hereof except as follows:

6.

All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

7.

To the undersigned's knowledge, Landlord is not in default thereunder.  In
addition, the undersigned has not delivered any notice to Landlord regarding a
default by Landlord thereunder.  The Lease does not require Landlord to provide
any rental concessions or to pay any leasing brokerage commissions except as
expressly set forth therein.  

8.

No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  

9.

As of the date hereof, to the undersigned’s knowledge there are no existing
defenses or offsets, or, to the undersigned's knowledge, claims or any basis for
a claim, that Tenant has against Landlord.

10.

If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

11.

To the undersigned’s knowledge, there are no actions pending against the
undersigned under the bankruptcy or similar laws of the United States or any
state.

12.

Tenant has not received written notice of its non-compliance or violation of
Applicable Laws with respect to its use of the Premises, including, but not
limited to, Applicable Laws relating to Hazardous Materials, which remains
uncured.  

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT D

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

13.

To the undersigned's knowledge, all tenant improvement work to be performed by
Landlord under the Lease as of the date hereof has been completed in accordance
with the Lease and has been accepted by the undersigned and all reimbursements
and allowances due to the undersigned under the Lease as of the date hereof in
connection with any tenant improvement work have been paid in full.  

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                            on the           day of
                       , 200_.

 

 

"Tenant":

 

 

 

                                                                             ,

 

a                                                                           

 

 

 

By:                                                                       

 

Its:                                                                   

 

 

 

By:                                                                       

 

Its:                                                                   

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT D

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

EXHIBIT E

285 EAST GRAND AVENUE

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Tenant Name:  

 

Lease Address:

 

 

Lease Type (check correct box – right click to properties):  

☐ Primary Lease/Lessee    

 

☐ Sublease from:

 

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0

PROCESS INFORMATION

Describe planned site use, including a brief description of manufacturing
processes and/or pilot plants planned for this site, if any.

 

 

 

 

2.0

HAZARDOUS MATERIALS – OTHER THAN WASTE

 

Will (or are) non-waste hazardous materials be/being used or stored at this
site?  If so, continue with the next question. If not, go to Section 3.0.

 

2.1

Are any of the following materials handled on the Property?       ☐ Yes   ☐ No

[A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.] If YES, check (right click
to properties) the applicable correct Fire Code hazard categories below.

☐

Combustible dusts/fibers

☐

Explosives

☐

Flammable liquids

☐

Combustible liquids (e.g., oils)

☐

Compressed gas - inert

☐

Flammable solids/pyrophorics

☐

Cryogenic liquids - inert

☐

Compressed gas - flammable/pyrophoric

☐

Organic peroxides

☐

Cryogenic liquids - flammable

☐

Compressed gas - oxidizing

☐

Oxidizers - solid or liquid

☐

Cryogenic liquids - oxidizing

☐

Compressed gas - toxic

☐

Reactives - unstable or water reactive

☐

Corrosives - solid or liquid

☐

Compressed gas - corrosive

☐

Toxics - solid or liquid

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

2-2.

For all materials checked in Section 2.1 above, please list the specific
material(s), use(s), and quantities of each used or stored on the site in the
table below; or attach a separate inventory. NOTE: If proprietary, the
constituents need not be named but the hazard information and volumes are
required.

Material/

Chemical

Physical State (Solid, Liquid, or Gas)

Container Size

Number of Containers Used & Stored

Total Quantity

Units (pounds for solids, gallons or liters for liquids, & cubic feet for gases)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-3.

Describe the planned storage area location(s) for the materials in Section 2-2
above. Include site maps and drawings as appropriate.

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

 

2-4.

Other hazardous materials. Check below (right click to properties) if
applicable. NOTE: If either of the latter two are checked (BSL-3 and/or
radioisotope/radiation), be advised that not all lease locations/cities or lease
agreements allow these hazards; and if either of these hazards are planned,
additional information will be required with copies of oversight agency
authorizations/licenses as they become available.

☐

Risk Group 2/Biosafety Level-2 Biohazards

☐

Risk Group 3/Biosafety Level-3 Biohazards

☐

Radioisotopes/Radiation

3.0

HAZARDOUS WASTE (i.e., REGULATED CHEMICAL WASTE)

Are (or will) hazardous wastes (be) generated?       ☐ Yes   ☐ No

If YES, continue with the next question. If not, skip this section and go to
section 4.0.

 

 

3.1

Are or will any of the following hazardous (CHEMICAL) wastes generated, handled,
or disposed of (where applicable and allowed) on the property?

 

☐

Liquids

☐

Process sludges

☐

PCBs

☐

Solids

☐

Metals

☐

wastewater

 

 

3-2.

List and estimate the quantities of hazardous waste identified in Question 3-1
above.

HAZRDOUS (CHEMICAL) WASTE GENERATED

SOURCE

WASTE TYPE

APPROX. MONTHLY QUANTITY with units

DISPOSITION [e.g., off-site landfill, incineration, fuel blending scrap metal;
wastewater neutralization (onsite or off-site)]

RCRA listed (federal)

Non-RCRA (Calif-ornia ONLY or recycle)

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

3-3.

Waste characterization by:        Process knowledge ☐       EPA lab analysis
☐     Both ☐

 

3-4.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility if applicable. Attach separate pages as
necessary. If not yet known, write “TBD.”

 

Hazardous Waste Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-3-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

3-5.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? NOTE: This does NOT mean
fume hoods; examples include air scrubbers, cyclones, carbon or HEPA filters at
building exhaust fans, sedimentation tanks, pH neutralization systems for
wastewater, etc.

☐ Yes   ☐ No

If YES, please list/describe:

 

 

 

 

 

4.0

OTHER REGULATED WASTE (i.e., REGULATED BIOLOGICAL WASTE, referred to as “Medical
Waste” in California)

 

4-1.

Will (or do) you generate medical waste?   ☐ Yes   ☐ No   If NO, skip to Section
5.0.

 

4-2.

Check the types of waste that will be generated, all of which fall under the
California Medical Waste Act:

☐

Contaminated sharps (i.e., if contaminated with  ≥ Risk Group 2 materials)

☐

Animal carcasses

☐

Pathology waste known or suspected to be contaminated with ≥ Risk Group 2
pathogens)

☐

Red bag  biohazardous waste (i.e., with  ≥ Risk Group 2 materials) for
autoclaving

☐

Human or non-human primate blood, tissues, etc.

(e.g., clinical specimens)

☐

Trace Chemotherapeutic Waste and/or Pharmaceutical waste NOT otherwise regulated
as RCRA chemical waste

 

4-3.

What vendor will be used for off-site autoclaving and/or incineration?

 

 

4-5.

Do you have a Medical Waste Permit for this site?    ☐ Yes   ☐ No, not
required.  

☐ No, but an application will be submitted.

5.0

UNDERGROUND STORAGE TANKS (USTS) & ABOVEGROUND STORAGE TANKS (ASTS)

 

5-1.

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?     ☐ Yes   ☐ No  

NOTE: If you will have your own diesel emergency power generator, then you will
have at least one AST! [NOTE: If a backup generator services multiple tenants,
then the landlord usually handles the permits.]

If  NO, skip to section 6.0. If YES, please describe capacity, contents, age,
type of the USTs or ASTs, as well any associated leak detection/spill prevention
measures. Please attach additional pages if necessary.

 

UST or AST

Capacity (gallons)

Contents

Year Installed

Type (Steel, Fiberglass, etc.)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*NOTE: The following are examples of leak detection / spill prevention measures:
integrity testing, inventory reconciliation, leak detection system, overfill
spill protection, secondary containment, cathodic protection.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-4-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

5-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 

5-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?     ☐ Yes   ☐ No, not yet  

If YES, please attach a copy of the required permit(s). See Section 7-1 for the
oversight agencies that issue permits, with the exception of those for diesel
emergency power generators which are permitted by the local Air Quality District
(Bay Area Air Quality Management District = BAAQMD; or San Diego Air Pollution
Control District = San Diego APCD).

 

5-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

 

 

5-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?

☐ Yes   ☐ No

If YES, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

5-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?

☐ Yes   ☐ No

For new tenants, are installations of this type required for the planned
operations?   ☐ Yes   ☐ No

If YES to either question in this section 5-6, please describe.

 

 

 

 

 

 

6.0

ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

7.0

OTHER REGULATORY PERMITS/REQUIREMENTS

 

 

7-1.

Does the operation have or require an industrial wastewater permit to discharge
into the local National Pollutant Discharge Elimination System (NPDES)?
[Example: This applies when wastewater from equipment cleaning is routed through
a pH neutralization system prior to discharge into the sanitary or lab sewer for
certain pharmaceutical manufacturing wastewater; etc.] Permits are obtained from
the regional sanitation district that is treating wastewater.

☐ Yes   ☐ No   ☐ No, but one will be prepared and submitted to the Landlord
property management company.

If so, please attach a copy of this permit or provide it later when it has been
prepared.

 

7-2.

Has a Hazardous Materials Business Plan (HMBP) been developed for the site and
submitted via the State of California Electronic Reporting System (CERS)? [NOTE:
The trigger limits for having to do this are ≥ 200 cubic feet if any one type of
compressed gas(except for carbon dioxide and inert simple asphyxiant gases,
which have a higher trigger limit of  ≥ 1,000 cubic feet); ≥ 55 gallons if any
one type

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-5-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

of hazardous chemical liquid; and ≥500 pounds of any one type of hazardous
chemical solid. So a full-sixe gas cylinder and a 260-liter of liquid nitrogen
are triggers! Don’t forget the diesel fuel in a backup emergency generator
if  the diesel tank size is ≥ 55 gallons and it is permitted under the tenant
(rather than  under the landlord).] NOTE: Each local Certified Unified Program
Agency (CUPA) in California governs the HMBP process so start there. Examples:
the CUPA for cities in San Mateo County is the County Environmental Health
Department; the CUPA for the City of Hayward, CA is the Hayward Fire Department;
the CUPA for Mountain View is the Mountain View Fire Department; and, the CUPA
for San Diego is the County of San Diego Hazardous Materials Division (HMD),

☐ Yes   ☐ No, not required.  ☐ No, but one will be prepared and submitted, and a
copy will be provided to the landlord property management company.

If one has been completed, please attach a copy.  Continue to provide updated
versions as they are completed. This is a legal requirement in that State law
requires that the owner/operator of a business located on leased or rented real
property shall notify, in writing, the owner of the property that the business
is subject to and is in compliance with the Hazardous Materials Business Plan
requirements (Health and Safety Code Chapter 6.95 Section 25505.1).

 

7-3.

NOTE: Please be advised that if you are involved in any tenant improvements that
require a construction permit, you will be asked to provide the local city with
a Hazardous Materials Inventory Statement (HMIS) to ensure that your hazardous
chemicals fall within the applicable Fire Code fire control area limits for the
applicable construction occupancy of the particular building.  The HMIS will
include much of the information listed in Section 2-2.  Neither the landlord nor
the landlord’s property management company expressly warrants that the inventory
provided in Section 2-2 will necessarily meet the applicable California Fire
Code fire control area limits for building occupancy, especially in shared
tenant occupancy situations. It is the responsibility of the tenant to ensure
that a facility and site can legally handle the intended operations and
hazardous materials desired/ needed for its operations, but the landlord is
happy to assist in this determination when possible.

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

Telephone:

 

 

 

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT E

-6-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

EXHIBIT F

285 EAST GRAND AVENUE

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

DATE OF ISSUE:                                                        

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

LETTER OF CREDIT NO.                                

EXPIRATION DATE:
                                AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.

THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.

BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD                        IN ACCORDANCE WITH
THE TERMS OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE
TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT F

-1-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___ (120 days from the Lease Expiration Date).

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"),

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT F

-2-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER
FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT BENEFICIARY MAY,
BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND
SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT F

-3-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:                                                         

 

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

EXHIBIT F

-4-

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

LEASE

 

285 EAST GRAND AVENUE


 

 

 

 

BAYSIDE AREA DEVELOPMENT, LLC,

a Delaware limited liability company,

as Landlord,

and

UNITY BIOTECHNOLOGY, INC.,

a Delaware corporation,

as Tenant.

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

 

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

Page

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

5

3.

BASE RENT

7

4.

ADDITIONAL RENT

8

5.

USE OF PREMISES

14

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

21

8.

ADDITIONS AND ALTERATIONS

23

9.

COVENANT AGAINST LIENS

25

10.

INSURANCE

25

11.

DAMAGE AND DESTRUCTION

27

12.

NONWAIVER

28

13.

CONDEMNATION

28

14.

ASSIGNMENT AND SUBLETTING

29

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

32

16.

HOLDING OVER

33

17.

ESTOPPEL CERTIFICATES

33

18.

SUBORDINATION

33

19.

DEFAULTS; REMEDIES

34

20.

COVENANT OF QUIET ENJOYMENT

36

21.

SECURITY DEPOSIT

37

22.

COMMUNICATIONS AND COMPUTER LINE

40

23.

SIGNS

40

24.

COMPLIANCE WITH LAW

40

25.

LATE CHARGES

41

26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

41

27.

ENTRY BY LANDLORD

42

28.

TENANT PARKING

42

29.

MISCELLANEOUS PROVISIONS

42

 

 

 

EXHIBITS

 

 

 

 

A

OUTLINE OF PREMISES

 

B

TENANT WORK LETTER

 

C

FORM OF NOTICE OF LEASE TERM DATES

 

D

FORM OF TENANT'S ESTOPPEL CERTIFICATE

 

E

ENVIRONMENTAL QUESTIONNAIRE

 

F

FORM OF LETTER OF CREDIT

 

 



792986.06/WLA

186772-00003/2-28-19/gjn/gjn

(i)

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

INDEX

 

Page(s)

Abatement Event

36

Accountant

13

Advocate Arbitrators

6

Alterations

23

Base Building

22

Base Rent

7

Brokers

46

Building

4

Common Areas

4

Comparable Transactions

6

Concessions

6

Contemplated Effective Date

30

Contemplated Transfer Space

30

Direct Expenses

8

Eligibility Period

36

Emergency

23

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

12

Expense Year

8

Fair Rental Value,

6

Force Majeure

44

Generator

20

Intention to Transfer Notice

30

Landlord

1

Landlord Parties

25

L‑C

36

L‑C Amount

36

Lease

1

Lease Commencement Date

5

Lease Expiration Date

5

Lease Term

5

Lease Year

5

Lines

39

Mail

44

Net Worth

32

Neutral Arbitrator

6

Nine Month Period

30

Notices

44

Objectionable Name

40

Operating Expenses

8

Outside Agreement Date

6

Premises

4

Project,

4

Sign Specifications

39

Specialty Improvements

23

Statement

12

Subject Space

29

Summary

1

Tax Expenses

11

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

(ii)

 

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 

--------------------------------------------------------------------------------

 

 

Page(s)

Tenant

1

Tenant Work Letter

4

Tenant's Accountant

13

Tenant's Share

12

Transfer Notice

29

Transferee

29

 

792986.06/WLA

186772-00003/2-28-19/gjn/gjn

(iii)

Bayside Area Development, LLC

[285 East Grand Avenue]

[Unity Biotechnology, Inc.].

 